AMENDED AND RESTATED

SINGLE TENANT ABSOLUTE NET LEASE

This AMENDED AND RESTATED SINGLE TENANT ABSOLUTE NET LEASE (“Lease”) is made as
of December 17, 2004 (“Effective Date”), BETWEEN BMR-6611 Tributary Street LLC,
a Maryland limited liability company formerly known as Crown Royal Limited
Partnership (“Landlord”), and Guilford Pharmaceuticals Inc., a Delaware
corporation (“Tenant”), who agree as follows:

RECITALS:

This Lease is executed by Landlord and Tenant in contemplation of the following
facts and circumstances:

A. Landlord is the owner of certain real property located in the City of
Baltimore, State of Maryland, commonly known as 6611 Tributary Street and more
particularly described on Exhibits “A” and “B” which are attached and made a
part of this Lease. The land consists of approximately 7.48 acres (together with
any easements and appurtenances thereto, the “Land”) with an existing building
containing approximately 91,592 square feet of space (the “Building”). The Land
and the Building are collectively referred to as the “Premises.”

B. Landlord and Tenant entered into that certain Standard Net Lease Agreement
dated August 30, 1994 (as amended, the “Original Lease”), pursuant to which
Tenant leased the Premises from Landlord. Landlord and Tenant now desire to
amend and restate the Original Lease upon the terms and conditions contained in
this Lease in complete replacement of the Original Lease.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. DEFINITIONS. The terms defined in this paragraph, for all purposes of this
Lease, shall have the meanings herein specified. Terms defined elsewhere in this
Lease shall have the meanings as defined thereunder.

1.1 “Applicable Law” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, permits, licenses, regulations,
ordinances, judgments, decrees, directions and injunctions affecting the
Premises or any portion thereof or the use or occupancy thereof, whether now or
hereafter enacted or in force, whether ordinary or extraordinary, foreseen or
unforeseen.

1.2 “Claims” shall mean any and all liabilities (statutory or otherwise),
obligations, claims, demands, damages, penalties, causes of action, costs,
expenses (including attorneys’ fees and expenses), losses and injuries arising
from the subject matter of an indemnity granted herein.

1.3 “Default Rate” shall mean the greater of (i) ten percent (10%) per annum, or
(ii) five percent (5%) per annum plus the discount rate of the Federal Reserve
Bank situated nearest the Premises; provided, however, in no event shall the
Default Rate exceed the maximum interest rate permitted under applicable law.

1.4 “HVAC” shall mean all heating, ventilation and air conditioning equipment
and all equipment and fixtures related thereto.

1.5 “Lease Commencement Date” shall be the date BioMed Realty, L.P. acquires
direct or indirect ownership of Landlord.

1.6 “Lease Term” shall mean the period commencing with the Lease Commencement
Date and ending after the term described in Paragraph 4.1.

1.7 “Lender” shall mean any lender whose loan is secured by a deed of trust on
any part of the Premises or this leasehold interest.

1.8 “Rent” shall include all Monthly Rent, Additional Rent and all other sums of
any and every sort payable hereunder to Landlord by Tenant.

1.9 “Security Deposit” shall be $525,000.00 or as may be adjusted pursuant to
Paragraph 5.

1.10 “Subtenant” shall mean any tenant, assignee, subtenant, licensee,
concessionaire or other occupant of the Premises (other than Tenant); and the
term “sublease” shall mean any lease, assignment, sublease, license or other
agreement for the use or occupancy of any such space (other than this Lease).

1.11 “Taking” shall mean a taking or voluntary conveyance of title to or any
interest in all or any part of the Premises, or the right to use all or any part
thereof, pursuant to, as a result of, or in lieu or in anticipation of, the
exercise of the right of condemnation, expropriation or eminent domain; and upon
such a Taking the Premises, or such part thereof, shall be deemed to have been
“taken.”

1.12 “Taxes” shall mean all government impositions including, without
limitation, property tax costs consisting of real and personal property taxes
and assessments (including amounts due under any improvement bond upon the
Premises or the Building, including the parcel or parcels of real property upon
which the Building is located or assessments levied in lieu thereof) imposed by
any governmental authority or agency on the Premises or improvements thereon,
any tax on or measured by gross rentals received from the rental of space in the
Building, or tax based on the square footage of the Premises or the Building as
well as any parking charges, utilities surcharges, or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from statutes or
regulations, or interpretations thereof, promulgated by any federal, state,
regional, municipal or local government authority in connection with the use or
occupancy of the Building or the parking facilities serving the Building; any
tax on this transaction or this Lease; provided, however, that “Taxes” shall in
no event include any franchise or income tax or any tax based on net rentals
received from the rental of space in the Building.

2. FUNDAMENTAL LEASE PROVISIONS.

     
Initial Lease Term:
  15 years
 
   
Rentable Area:
  91,592 square feet
 
   
Initial Annual Rent:
  $1,050,000.00, subject to annual adjustments
pursuant to Paragraph 5
 
   
Initial Monthly Rent:
  $87,500.00, subject to annual adjustments
pursuant to Paragraph 5
 
   
Security Deposit:
  $525,000.00, subject to adjustments pursuant
to Paragraph 5
 
   
Lease Commencement Date:
  The date BioMed Realty, L.P. acquires direct
or indirect ownership of Landlord.
 
   
 
   
 
   
Address for Notices:
 

 
   
To Landlord:
  c/o BioMed Realty, L.P.
17140 Bernardo Center Drive,Suite 222
San Diego, California 92128
Attention: Gary A. Kreitzer, Esq.
 
   
To Tenant:
  Guilford Pharmaceuticals Inc.
6611 Tributary Street
Baltimore, Maryland 21224
Attention: Asher Rubin, Esq.
 
   
Exhibits:
  A (Legal Description)
B (Site Plan)
C (Acknowledgement of Lease
Commencement Date)
D (Estoppel Certificate)

In the event of any conflict between any Fundamental Lease Provision and the
balance of this Lease, the latter shall control.

3. AGREEMENT TO LEASE. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, under the terms and conditions of this
Lease.

4. TERM AND POSSESSION.

4.1 Lease Term. The initial Lease Term shall begin as of the Lease Commencement
Date and shall continue until fifteen (15) years after the Lease Commencement
Date unless sooner terminated or renewed as provided in this Lease. Landlord and
Tenant shall execute a written acknowledgment of the Lease Commencement Date and
the termination date in substantially the form attached hereto as Exhibit “C”;
however, failure to execute and deliver such acknowledgment shall not affect
Tenant’s liability hereunder. Provided that no Default has occurred and is
continuing at the time Tenant elects to extend the Lease Term, Tenant, at its
sole option, may extend the Lease Term for two (2) additional periods of ten
(10) years each (individually, an “Extension Period”), subject to all the
provisions of this Lease, except, however the Rent (as defined in Paragraph 5
below) shall be adjusted at the commencement of each Extension Period to an
amount equal to the then current fair market rental rate as agreed to by
Landlord and Tenant, but in no event shall the Rent be less than the Rent
payable on the date immediately preceding the commencement of such Extension
Period, plus an escalation of three percent (3%) as provided in Paragraph 5.1.4
below. If after thirty (30) days following delivery of the written extension
notice described in Paragraph 4.2 below, Landlord and Tenant are unable to agree
upon the fair market rental value of the Premises, Tenant shall obtain at its
expense and deliver to Landlord an independent appraisal of the fair market
rental value of the Premises as of the commencement of the Extension Period.
Within thirty (30) days of its receipt of Tenant’s appraisal, Landlord may elect
to obtain at its expense and deliver to Tenant a second independent appraisal of
the fair market rental value of the Premises as of the commencement of the
Extension Period. If Landlord elects not to obtain and deliver to Tenant a
second appraisal within the required time period, or if Landlord’s appraisal is
no more than five percent (5%) greater than Tenant’s appraisal, Tenant’s
appraisal shall be conclusive. If Landlord’s appraisal is more than five percent
(5%) greater than Tenant’s appraisal, the two appraisers shall appoint a third
appraiser to appraise the fair market rental value of the Premises as of the
commencement of the Extension Period, and the fair market rental value of the
Premises shall be the arithmetical average of the two appraisals closest in
their determination of fair market rental value. Landlord and Tenant shall bear
equally the expense of the third appraiser. The Monthly Rent as so determined
for each Extension Period shall be increased annually by three percent (3%) as
provided in Paragraph 5.1.4 below. All references in this Lease to “Lease Term”
shall be considered to include both the initial term of this Lease and any
properly executed Extension Period, and all references to termination or to the
end of the Lease Term shall be considered to mean the termination or end of the
initial term of this Lease or any exercised Extension Period, as the case may
be.

4.2 Procedure to Extend Term. Tenant may exercise its option with respect to
each Extension Period by complying with the following procedure: At least
eighteen (18) months before the last day of the then applicable Lease Term (the
“Exercise Period”), Tenant shall deliver written notice to Landlord setting
forth Tenant’s irrevocable election to exercise the option to extend. Extension
Periods are not assignable separate and apart from this Lease, but they may be
assigned as part of an assignment of this Lease.

4.3 Tenant’s Default. Notwithstanding the foregoing, if a Default has occurred
and is continuing at the time Tenant elects to extend the Lease Term, Tenant
shall have no right to extend the Lease Term as herein provided unless and until
Tenant cures such Default, and Landlord shall be free to lease the Premises to
any other party or parties prior thereto. Furthermore, nothing in this
Paragraph 4.3 shall increase or extend the Exercise Period.

4.4 Possession. Tenant hereby acknowledges that it is presently in possession of
the Premises as prior owner of the Premises.

5. RENT; SECURITY DEPOSIT.

5.1 Monthly Rent.

5.1.1 Tenant shall pay the Rent to Landlord during the Lease Term, commencing as
of the Lease Commencement Date, without deduction, setoff, prior notice or
demand. Tenant shall pay the Rent in advance on the first day of each calendar
month during the Lease Term. Rent for any partial months will be prorated based
upon the number of days in the month, and will be paid in advance on the first
day of each month.

5.1.2 Upon the Lease Commencement Date, Tenant shall pay to Landlord the Rent
due and payable for the first full calendar month of the Lease Term. If the
Lease Commencement Date is not on the first day of a calendar month, Tenant
shall pay to Landlord the prorated Rent for the first partial month of the Lease
Term.

5.1.3 All Rent payable hereunder shall be paid to Landlord in lawful money of
the United States of America which shall be legal tender at the time of payment
at Landlord’s office or to such other person or at such other place as Landlord
from time to time may designate in writing.

5.1.4 The Initial Annual Rent shall be the amount set forth in Paragraph 2. The
Annual Rent will be payable in twelve (12) equal installments (“Monthly Rent”).
Effective upon the first (1st) anniversary date of the Lease Commencement Date
and each year thereafter during the Lease Term (including any Extension Period),
on the anniversary of the Lease Commencement Date, the Monthly Rent during such
year shall be increased by three percent (3%) of its then current amount.

5.2 Additional Rent. Commencing upon the Lease Commencement Date Tenant shall
pay to Landlord (unless otherwise expressly required hereunder to pay directly
to a third party), as additional rent (“Additional Rent”), all sums of money of
any and every sort required to be paid by Tenant under this Lease, whether or
not the same are designated as Additional Rent. If such amounts or charges are
not paid at the time provided in this Lease, they shall nevertheless be
collectible as Additional Rent with the next installment of Monthly Rent
thereafter falling due, but nothing herein contained shall be deemed to suspend
or delay the payment of any amount of money or charge at the time the same
becomes due and payable hereunder, or limit any other remedy of Landlord. Tenant
acknowledges that this is an absolute net lease to Landlord. As such, Tenant
shall pay, as Additional Rent, all costs and expenses relating to the Premises.

5.3 Late Payment. If Tenant shall fail to pay, when the same is due and payable
(after giving effect to any applicable notice and cure period), any Rent, such
unpaid amounts shall bear interest at the Default Rate from the date due to the
date of payment. Tenant further acknowledges that late payment of Monthly Rent
will cause Landlord to incur certain costs not contemplated by this Lease, the
exact amount of such costs being extremely difficult and impractical to
determine with certainty. For this reason, in addition to interest, if Tenant
shall fail to pay (which for purposes of this paragraph, “pay” shall mean actual
receipt of the payment by Landlord) any installment of Monthly Rent by the tenth
(10th) day of the calendar month for which such installment is due, a late
charge equal to five percent (5%) of the overdue installment of Monthly Rent
automatically shall be due without further notice, and shall be in addition to
all other sums due. The Parties agree that this additional late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.

5.4 No Right to Setoff. Tenant shall pay to Landlord, throughout the Lease Term,
the Rent and other sums payable hereunder, free of any charges, assessments,
deductions or reductions of any kind, and without abatement, deduction or setoff
except as otherwise expressly provided for herein.

5.5 Payment of Security Deposit. Upon the Lease Commencement Date, Tenant shall
deposit the Security Deposit with Landlord. The Security Deposit shall be
deposited by Landlord into a nonsegregated, interest-bearing bank account (with
interest accruing for the benefit of Landlord) in a federally insured bank or
savings institution, and shall be held for the faithful performance of all of
the provisions and conditions of this Lease to be kept and performed by Tenant
hereunder. If at any time Tenant shall have reported in its periodic filings
with the Securities and Exchange Commission three (3) consecutive calendar
quarters of positive net income, the Security Deposit shall be reduced by fifty
percent (50%).

5.6 Use of Security Deposit. If a Default occurs with respect to the payment of
Rent or any other covenant contained herein, Landlord may use or retain all or
any part of the Security Deposit for the payment of any Monthly Rent, Additional
Rent or any other sum in default, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of Tenant’s Default.
Landlord also may apply the Security Deposit toward costs incurred to repair
damages to the Premises or to clean the Premises upon termination of this Lease.
If any portion of the Security Deposit is so applied or used prior to the
termination of this Lease, Tenant shall, within fourteen (14) days after written
notice thereof, deposit an additional amount with Landlord sufficient to restore
the Security Deposit to the amount set forth above, and Tenant’s failure to do
so shall constitute a material breach of this Lease. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by Tenant, the
Security Deposit (including interest thereon), or the balance thereof, shall be
returned to Tenant (or, at Landlord’s option to the last assignee of Tenant’s
interest hereunder) at the expiration of the Lease, subject to the provisions of
Paragraph 27.

5.7 Pledge of Security Deposit. The Security Deposit may be pledged by Landlord
as additional collateral to the Lender.

5.8 Letter of Credit. The Security Deposit may be delivered either in cash or in
the form of letter of credit reasonably acceptable to Landlord.

5.8.1 In lieu of depositing cash as the Security Deposit, Tenant shall have the
right to deliver to Landlord an unconditional, irrevocable standby letter of
credit in the amount of the cash Security Deposit otherwise required hereunder,
which letter of credit shall (i) be in a form reasonably acceptable to Landlord,
(ii) be issued by a financial institution selected by Tenant and reasonably
acceptable to Landlord, (iii) be for the benefit of Landlord, but shall be
assignable by Landlord to any subsequent purchaser or encumbrancer of the
Building or the Premises, (iv) be automatically renewable from year to year
throughout the Lease Term, (v) be payable by draft sight in a location
reasonably acceptable to Landlord upon presentation of a certification signed by
an officer of Landlord which states that a Default under the Lease has occurred
and has not been cured within any applicable cure period and the cure of the
Default is not being diligently pursued, and (vi) be payable in the event such
letter of credit is not renewed on or before the date which is thirty (30) days
prior to its expiration. Any amounts of cash drawn on a letter of credit
Security Deposit will thereafter be treated as a cash Security Deposit
hereunder.

5.8.2 Tenant shall have the right at any time during the Lease Term upon five
(5) days’ prior written notice to Landlord (i) to replace a cash Security
Deposit with a letter of credit which complies with all the terms of
Section 5.8.1, or (ii) to replace a letter of credit Security Deposit with an
applicable amount of cash.

6. PERMITTED USE.

6.1 Permitted Use. Tenant shall use the Premises for the purposes of laboratory
use, administration, pharmaceutical and related health care uses (and only such
purposes) (the “Permitted Use”). During the Lease Term, the Premises and every
part thereof shall be kept by the Tenant in a clean condition, free of any
noises or activities, which constitute any nuisance. Tenant shall comply with
all Applicable Law in all material respects and at all times during the Lease
Term.

6.2 No Violations. Tenant shall not knowingly use or occupy the Premises in
violation of any federal, state and local laws and regulations, zoning
ordinances, or the certificate of occupancy issued for the Building, and shall
discontinue any use of the Premises upon final, non-appealable resolution of
demand of any governmental authority having jurisdiction which declares or
claims a violation of law, regulation or zoning ordinance or of such certificate
of occupancy. Tenant shall comply with any direction of any governmental
authority having jurisdiction which shall, by reason of the nature of Tenant’s
use or occupancy of the Premises, impose any duty upon Tenant or Landlord with
respect to the Premises or with respect to the use or occupation thereof.

6.3 Exterior Appearance. Except as may be in existence on the Effective Date or
as may be needed in the conduct of Tenant’s business, (i) no awnings or other
projection shall be attached to any outside wall of the building; (ii) no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises other than Landlord’s
standard window coverings; (iii) neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened without the express written
consent of Landlord, nor shall any bottles, parcels, or other articles be placed
on the windowsills; and (iv) no equipment, furniture or other items of personal
property shall be placed on any exterior balcony without the express written
consent of Landlord.

6.4 Signs. Tenant may at its expense install signage in conformity with the City
of Baltimore sign ordinance on the Building and the monument serving the
Building. Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed by Tenant at its expense.

6.5 Structural Integrity. Tenant shall cause any office equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
therefrom from extending outside the Building. Further, except as may already
exist as of the Effective Date, no equipment or machinery weighing five hundred
(500) pounds, or greater, shall be placed above the first floor of the Premises
without advance notice to and approval by Landlord. Such equipment or machinery,
if approved by Landlord, shall be placed only at a location designed to carry
the weight of such equipment.

6.6 ADA. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Premises with the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with regulations
promulgated pursuant thereto, “ADA”), and Tenant shall indemnify, defend and
hold Landlord harmless from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees and disbursements) arising out of any
failure of the Premises to comply with the ADA.

7. OPERATING EXPENSES.

7.1 Payment of Real Property Taxes. Commencing with the Lease Commencement Date
and continuing for each calendar year, or tax year at Landlord’s option (such
“tax year” being a period of twelve (12) consecutive calendar months for which
the applicable taxing authority levies or assesses Taxes), for the balance of
the Lease Term, Tenant shall pay to Landlord the amount of all Taxes levied and
assessed for any such year upon the Premises. Such sum for any partial year of
the Lease Term shall be prorated on the basis of the number of days of such
partial year. Payment shall be made in the following manner: Tenant shall pay to
Landlord the amount of all Taxes levied and assessed upon the Premises,
including improvements and the underlying realty for any calendar year, or at
Landlord’s option any tax year, within thirty (30) days after Landlord gives
notice to Tenant of the amount of such Taxes payable by Tenant (or not less than
thirty (30) days prior to delinquency, whichever is later). Landlord also shall
provide Tenant with a copy of the applicable Tax bill or Tax statement from the
taxing authority. Notwithstanding the foregoing, if applicable law allows such
Taxes to be paid in installments, then Tenant may make such payments to Landlord
in installments, provided that each such installment shall be payable to
Landlord not less than thirty (30) days prior to the date upon which payment of
the applicable installment to the taxing authority becomes delinquent. In
addition to any other amounts due from Tenant to Landlord, if Tenant fails to
pay the Taxes to Landlord as herein required, Tenant shall pay to Landlord the
amount of any interest, penalties or late charges imposed for late payment.
Landlord, at its option, may require Tenant to pay all Taxes directly to the
appropriate taxing authority under the same manner and subject to the provisions
set forth in this Paragraph 7.1 (as if the governmental authority were
“Landlord”). Tenant shall provide to Landlord verification (reasonably
acceptable to Landlord) of said payment within five (5) days of payment.

7.1.1 If the Premises are separately assessed, Tenant shall have the right, by
appropriate proceedings, to protest or contest in good faith any assessment or
reassessment of Taxes, any special assessment, or the validity of any Taxes or
of any change in assessment or tax rate; provided, however, that prior to any
such challenge Tenant must either (a) pay the taxes alleged to be due in their
entirety and seek a refund from the appropriate authority, or (b) post bond in
an amount sufficient to insure full payment of the Taxes. In any event, upon a
final determination with respect to such contest or protest, Tenant shall
promptly pay all sums found to be due with respect thereto. In any such protest
or contest, Tenant may act in its own name, and at the request of Tenant,
Landlord shall cooperate with Tenant in any way Tenant may reasonably require in
connection with such contest or protest, including signing such documents as
Tenant reasonably shall request, provided that such cooperation shall be at no
expense to Landlord and shall not require Landlord to attend any appeal or other
hearing. Any such contest or protest shall be at Tenant’s sole expense, and if
any penalties, interest or late charges become payable with respect to the Taxes
as a result of such contest or protest, Tenant shall pay the same.

7.1.2 If Tenant obtains a refund as the result of Tenant’s protest or contest
and subject to Tenant’s obligation to pay Landlord’s costs (if any) associated
therewith, Tenant shall be entitled to such refund to the extent it relates to
the Premises during the Lease Term.

7.2 Personal Property Taxes. Tenant shall be solely responsible for the payment
of any and all taxes levied upon personal property and trade fixtures located
upon the Premises.

7.3 Other Taxes. If at any time during the Lease Term under the laws of the
United States Government, state, county or city, or any political subdivision
thereof in which the Premises are situated, a tax or excise on rent or any other
tax, however described, is levied or assessed by any such political body against
Landlord on account of rentals payable to Landlord hereunder, such tax or excise
shall be considered “Taxes” for the purposes of this Paragraph 7, excluding,
however, from such tax or excise any amount assessed against Landlord as state
or federal income tax.

7.4 Tax and Insurance Escrows. To the extent Landlord is required by Lender,
Tenant shall timely pay all tax and insurance impound payments due on the
Premises.

              7.5   Payment of Operating Expenses
 
                 
 
           
 
    7.5.1     As used herein, the term “Operating Expenses” shall include:
 
           

(a) Taxes as defined in Paragraph 1.12 above.

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation and maintenance of the Building and the Premises including, by way
of examples and not as a limitation upon the generality of the foregoing, costs
of repairs and replacements to improvements within the Premises as appropriate
to maintain the Premises as required hereunder, including cost of funding such
reasonable reserves as Landlord, consistent with industry standards, may
establish to provide for future repairs and replacements; costs of utilities
furnished to the Premises; sewer fees; cable TV, when applicable; trash
collection; cleaning, including windows; costs of maintaining HVAC; maintenance
of landscape and grounds, drives and parking areas; security services and
devices; building supplies; maintenance and replacement to equipment utilized
for operation and maintenance of the Premises; license, permit and inspection
fees; sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Premises and
Building systems and equipment; telephone, postage, stationary supplies and
other expenses incurred in connection with the operation, maintenance, or repair
of the Premises; accounting, legal and other professional fees and expenses
incurred in connection with the operation and maintenance of the Premises; the
cost of furniture, draperies, carpeting, landscaping and other customary and
ordinary items of personal property provided by Landlord for use in the
Premises; capital expenditures; costs of complying with any applicable laws;
hazard waste remediation, rules or regulations; insurance premiums including
premiums for public liability, property casualty, earthquake and environmental
coverages; portions of insured losses paid by Landlord as part of deductible
portion of loss by reason of insurance policy terms; service contracts; costs of
services of independent contractors retained to do work of nature before
referenced, and costs of compensation (including employment taxes and fringe
benefits) of all persons who perform regular and recurring duties connected with
the day-to-day operation and maintenance of the Premises, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including without
limitation, janitors, floor waxers, window-washers, watchmen, gardeners,
sweepers and handymen; and costs of management services, which costs of
management services shall not exceed three percent (3%) of the Rent due from
Tenant, whether or not Landlord incurs fees payable to any third party to
provide such services and without regard to the actual costs incurred by
Landlord for such services.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any
leasing commissions; expenses which relate to preparation of rental space for a
tenant; expenses of initial development and construction, including but not
limited to, grading, paving, landscaping and decorating (as distinguished from
maintenance repair and replacement of the foregoing); legal expenses relating to
other tenants; costs of repair to the extent reimbursed by payment received by
Landlord of insurance or other proceeds; interest upon loans to Landlord or
secured by mortgage or deed of trust covering the Premises or a portion thereof
(provided interest upon a government assessment or improvement bond payable in
installments is an Operating Expense under subparagraph (a) above); salaries of
executive officers of Landlord or other employees of Landlord who are not
involved in the operation, maintenance or repair of the Premises; depreciation
claimed by Landlord for tax purposes (provided this exclusion of “depreciation”
is not intended to delete from Operating Expenses actual costs of necessary
repairs and replacements and reasonable reserves in regard thereto which are
provided for in subparagraph (b) above); and taxes of the types set forth within
the last proviso of Paragraph 1.12 above.

7.5.2 Tenant shall pay to Landlord on the first day of each calendar month of
the Term, as Additional Rent, Landlord’s reasonable estimate of Operating
Expenses with respect to the Premises for such month. Notwithstanding the
foregoing, at the election of Landlord, Tenant shall pay all or certain
Operating Expenses (as designated in writing by Landlord) directly to the
appropriate vendor, service provider or governmental authority.

(a) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required), Landlord shall furnish to Tenant a
statement showing in reasonable detail the actual Operating Expenses for the
previous calendar year. Any additional sum due from Tenant to Landlord shall be
immediately due and payable. If the amounts paid by Tenant pursuant to
Paragraph 7.5.2 exceed Operating Expenses for the previous calendar year, the
difference shall be credited by Landlord against the Rent next due and owing
from Tenant; provided that, if the Lease Term has expired, Landlord shall
accompany said statement with payment for the amount of such difference.

(b) Any amount due under this Paragraph 7.5.2 for any period which is less than
a full month shall be prorated (based on a 30-day month) for such fractional
month.

7.5.3 Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within thirty (30) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reason therefor. If, during such thirty (30) day period,
Tenant reasonably and in good faith questions or contests the correctness of
Landlord’s statement of Operating Expenses, Landlord will provide Tenant with
access to Landlord’s books and records and such information as Landlord
reasonably determines to be responsive to Tenant’s questions and shall allow
Tenant a reasonable amount of time to review such records and information. In
the event that after Tenant’s review of such information, Landlord and Tenant
cannot agree upon the amount of Operating Expenses, then Tenant shall have the
right to have an independent public accounting firm hired by Tenant (at Tenant’s
sole cost and expense unless the audit discloses a discrepancy of five percent
(5%) or greater of the amount of Operating Expenses set forth in Landlord’s
statement of Operating Expenses, in which case Landlord shall pay for the
reasonable costs of such audit) and approved by Landlord (which approval shall
not be unreasonably withheld or delayed) audit and/or review such information
and books and records for the year in question (the “Independent Review”). The
results of any such Independent Review shall be binding on Landlord and Tenant.
If the Independent Review shows that Operating Expenses actually paid for the
calendar year in question exceeded Tenant’s obligations for such calendar year,
Landlord shall, at Tenant’s option, either (1) credit the excess to the next
succeeding installments of estimated Additional Rent or (2) pay the excess to
Tenant within thirty (30) days after delivery of such statement. If the
Independent Review shows that Tenant’s payments of Operating Expenses for such
calendar year were less than Tenant’s obligation for the calendar year, Tenant
shall pay the deficiency to the Landlord within thirty (30) days after delivery
of such statement.

7.5.4 Tenant acknowledges and agrees that Tenant, as owner and/or lessee of the
Premises immediately prior to the execution of this Lease, is solely responsible
for the payment of all Taxes, utility charges, insurance premiums, maintenance
costs and any other Operating Expense due and payable and pertaining to the
Premises prior to the Lease Commencement Date (the “Prior Expenses”). Tenant
shall indemnify and hold harmless Landlord from and against all Claims arising
out of or related to the Prior Expenses. The responsibility of Tenant for
Operating Expenses shall continue to the latest of (i) the date of termination
of the Lease, (ii) the date Tenant has fully vacated the Premises, or (iii) if
termination of the Lease is due to the Default of Tenant, the earlier of the
date of rental commencement of a replacement tenant or the date a replacement
tenant takes possession of the Premises.

7.5.5 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and in the calendar year in which such obligation
ceases, shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums which are incurred for an
extended time period shall be prorated based upon time periods to which
applicable so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

8. CONDITION OF PREMISES.

8.1 Condition of Premises. Tenant has determined to lease the Premises after a
full and complete investigation and examination thereof. Tenant accepts the
Premises and all other rights under this Lease “as is.” Except as is expressly
provided herein, Landlord shall not be required to furnish any services or
facilities or to make any repairs or alterations in or to the Premises
throughout the Lease Term. Tenant acknowledges that Tenant is the prior owner of
the Premises and as such is fully aware of the current condition of the
Premises.

8.2 No Warranties. Landlord has not made and makes no representations or
warranties to Tenant of any kind regarding the Premises or the Building,
including, without limitation, any representation or warranty regarding the
physical condition of the Premises, its suitability for Tenant’s intended use,
or the availability or capacity of utilities or sewer to the Premises.

9. ALTERATIONS AND IMPROVEMENTS.

9.1 Construction Requirements. Any alterations or improvements to the Premises
of any kind by Tenant the cost of which exceeds One Hundred Thousand Dollars
($100,000) or which materially alters, affects, or modifies Building systems
(including, without limitation, mechanical, electrical, plumbing, or HVAC
systems), structural components, or the exterior of the Building shall be
subject to satisfaction of each of the following conditions:

9.1.1 Architectural Review. Prior to commencement of any work, Tenant shall
submit its proposed final plans and specifications to Landlord for Landlord’s
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Landlord agrees to respond to Tenant’s proposed final plans and
specifications within fifteen (15) days after its receipt of such final plans
and specifications. Landlord’s failure to approve or disapprove within said
fifteen (15) days shall be deemed approval.

9.1.2 Code Compliance. Tenant shall comply with all Applicable Law, and Tenant
shall obtain all required permits and approvals, including, but not limited to,
any grading permits, building permits, zoning and planning requirements and
approvals from any and all necessary governmental agencies and bodies.

9.1.3 Insurance. Tenant shall deliver to Landlord certificates of insurance
evidencing that Tenant or the general contractor has obtained builder’s all-risk
risk insurance in an amount not less than Five Million Dollars ($5,000,000).
Tenant also shall deliver to Landlord evidence of worker’s compensation
insurance coverage for all persons employed in connection with the construction
and with respect to whom death or personal injury claims could be asserted
against Landlord or the Premises. Tenant also shall deliver to Landlord evidence
that Tenant has paid or caused to be paid all premiums for the insurance
described in this paragraph. Tenant shall maintain or cause to be paid all
premiums required to maintain and keep in force all insurance described in this
paragraph at all times during which the construction is in progress.

9.1.4 Construction Requirements. Once any work of construction has begun, Tenant
shall prosecute with reasonable diligence the same to conclusion. All
construction shall be performed in a good and workmanlike manner, shall comply
with all Applicable Law and shall be completed in conformance with the plans and
specifications approved by Landlord.

9.1.5 Notice of Construction; Mechanics’ Liens. Landlord and its representatives
shall have the right to go upon and inspect the Premises at all reasonable times
upon reasonable prior notice and when accompanied by a representative of Tenant,
and shall have the right to post and keep posted thereon notices of
non-responsibility, or such other notices that Landlord may deem to be proper
for the protection of Landlord’s interest in the Premises; provided, however,
that such rights shall not unreasonably interfere with Tenant’s use or
possession of the Premises, Landlord and Landlord’s invitees shall abide by
Tenant’s safety practices and, except for true emergencies in which the health
or safety of persons are in immediate danger, when necessary to save the
destruction of significant property or when Landlord has provided reasonable
prior notice (including the timing and scope) of an inspection by a prospective
purchaser, investor, lender or insurer of the Premises, Landlord and Landlord’s
invitees shall not under any circumstances have access to areas with
confidential or proprietary information related to Tenant’s business. Before the
commencement of any work, which might result in any lien, Tenant shall give to
Landlord written notice of its intention to do so in sufficient time to enable
the posting of such notices. Subject to Tenant’s right to contest any Claim or
lien, Tenant shall keep the Premises and the Building free and clear of any and
all liens and encumbrances which may arise at any time in connection with the
improvement of the Premises by Tenant or its agents and contractors. Subject to
Tenant’s right to contest any Claim or lien, Tenant shall pay and discharge all
expenses incurred by Tenant for the services of mechanics and for the cost of
goods and materials supplied by materialmen, and Tenant shall defend, indemnify
and hold harmless Landlord and the Premises from and against any Claims by such
mechanics or materialmen for labor or services performed or goods supplied at
the request of Tenant. Furthermore, subject to Tenant’s right to contest any
Claim or lien, Tenant shall, at its cost and expense, remove all such mechanics’
liens by bond or otherwise within ten (10) working days after the filing
thereof. If Tenant desires to contest any Claim or lien, it shall be entitled to
do so on the condition that Tenant first shall either (1) furnish Landlord a
bond of a responsible corporate surety approved by Landlord in such amount as is
sufficient to cause discharge of the lien of record, and conditioned on the
discharge of the lien, or (2) furnish Landlord with other assurances
satisfactory to Landlord that Landlord will be protected from the effect of such
Claim or lien. If a final judgment establishing the validity or existence of a
lien for any amount is entered, Tenant shall pay and satisfy the same at once.
If Tenant shall not have paid, as and when required by this Paragraph 9.1.5, any
charge for which a mechanics’ lien claim and suit to foreclose the lien have
been filed, or if Tenant shall not have given Landlord security to protect the
Premises and Landlord against such Claim or lien as required by this Paragraph
9.1.5, Landlord, upon five (5) days notice to Tenant, may (but shall not be
required to) pay said lien or Claim including any costs, in which event the
amount so paid, together with reasonable attorneys’ fees incurred in connection
therewith, shall be immediately due and owing from Tenant to Landlord. Tenant
shall pay the same to Landlord together with interest on the full amount thereof
at the Default Rate from the date of Landlord’s payment until paid. If any
Claims or liens are filed against the Premises or, if any action affecting title
to the Premises is commenced, the party receiving notice of such lien or action
shall forthwith give the other party written notice thereof.

9.1.6 INTENTIONALLY OMITTED.

9.1.7 As-Built Plans. On completion of any construction, Tenant shall give
Landlord notice of all changes in plans or specifications made during the course
of the work and, at the same time and in the same manner, shall supply Landlord
with “as built” drawings accurately reflecting all such changes.

9.1.8 Ownership of Improvements. All improvements and fixtures existing on the
Premises and the Building including (without limiting the generality of the
foregoing) all wallcoverings, carpeting, flooring, built-in cabinet work,
paneling and the like, all electrical, mechanical, and plumbing equipment and
related ducts, shafts, and conduits, all exterior venting fume hoods, walk-in
freezers and refrigerators, clean-rooms, climatized rooms, electrical panels and
power back-up distribution systems, other than those items of personal property
that are leased by Tenant, shall be the property of Landlord and shall remain
upon, and be surrendered with the Premises, as a part thereof, at the end of the
Lease Term. In the event that Tenant desires to make any alterations, additions
or improvements governed by this Paragraph 9.1 upon the Premises during the
Lease Term, Tenant shall submit to Landlord proposed final plans therefor,
together with a request (the “Identification Notice”) that Landlord identify to
Tenant in writing which of the proposed alterations, additions or improvements
Landlord elects to remain property of Tenant to be removed by Tenant at the end
of the Lease Term (each a “Tenant-Owned Alteration”). If Landlord fails to
respond in writing to the Identification Notice (or fails to designate in
writing a proposed alteration, addition or improvement as a Tenant-Owned
Alteration) within fifteen (15) days after Landlord’s receipt of the
Identification Notice, then Landlord shall be deemed to have elected to have any
proposed alteration, addition or improvement not expressly designated as a
Tenant-Owned Alteration within such fifteen (15) day period become property of
Landlord (each a “Landlord-Owned Alteration”). If Tenant thereafter elects to
make such proposed alterations, additions or improvements, then (a) all
Landlord-Owned Alterations shall become property of Landlord and shall remain
upon, and be surrendered with, the Premises, as a part thereof, at the end of
the Lease Term, and (b) all Tenant-Owned Alterations shall remain the property
of Tenant and shall be removed by Tenant at or prior to the end of the Lease
Term. Tenant shall repair all damage resulting from its removal of Tenant-Owned
Alterations, and restore the affected area to the condition existing prior to
installation of Tenant-Owned Alterations. Nothing in the foregoing shall be
construed to imply that Tenant’s Equipment (as defined in Paragraph 13.2 below)
or other property of Tenant may become the property of Landlord. All articles of
personal property, business and trade fixtures, machinery and equipment,
furniture and movable partitions owned by Tenant or installed by Tenant at its
expense in the Premises shall be and remain the property of Tenant and may be
removed by Tenant at any time during the term of this Lease, provided that
removal of the same shall not materially affect or damage the Building’s
electrical, mechanical, or plumbing systems. Any items of Tenant’s improvements,
which are paid for by Landlord, shall belong to Landlord and shall not be
regarded as owned by Tenant. If Tenant shall fail to remove all of its effects
from the Premises upon termination of this Lease for any cause whatsoever,
Landlord, at its option, upon written notification to Tenant, may remove the
same in any manner that Landlord shall choose and store said effects without
liability to Tenant for loss thereof. In such event, Tenant agrees to pay
Landlord upon demand any and all expenses incurred in such removal, including
court costs and reasonable attorneys’ fees and storage charges on such effects,
for any length of time that the same shall be in Landlord’s possession. If
Tenant shall fail to remove all of its effects from the Premises upon
termination of this Lease, Landlord, at its option, without notice, may sell
said effects, or any of the same, at private sale and without legal process, for
such price as Landlord may obtain and apply the proceeds of such sale upon the
amounts due under this Lease from Tenant to Landlord and upon the expense
incident to the removal and sale of said effects.

9.2 Landlord Not Responsible. Landlord’s approvals as required by this Lease
shall not make Landlord responsible for the improvement with respect to which an
approval is given or the construction thereof, and Tenant shall indemnify,
defend (by counsel reasonably acceptable to Landlord), and hold Landlord and the
Premises harmless from and against any Claims arising out of or in connection
with any construction in, on or about the Premises or any labor dispute arising
in connection therewith.

10. UTILITIES AND SERVICES.

10.1 Tenant’s Responsibility. Tenant shall be responsible for all utility and
other services to the Premises, at Tenant’s sole cost and expense. All such
utility services shall be separately metered, and Tenant shall pay all costs
therefor, including, without limitation, connection charges and billing
deposits. Tenant shall pay (directly to the provider and prior to delinquency)
for all water, gas, electricity, sewer, telephone, cable television and other
utilities which may be furnished to the Premises during the term of this Lease.
Tenant shall be responsible to all third parties for any damages to such third
parties as may result from any failure or interruption of utility service to
such third parties arising out of or attributable to the installation,
maintenance or operation of Tenant’s utilities. Tenant shall indemnify and hold
harmless Landlord against any such third party Claim.

10.2 Landlord Not Responsible. Landlord shall not be liable in damages or
otherwise for any failure or interruption of any utility service or other
services being furnished the Premises, and no such failure or interruption shall
entitle Tenant to terminate this Lease, abate Rent, or be relieved from any
obligation or the operation of any covenant or agreement under this Lease.

11. MAINTENANCE AND REPAIRS.

11.1 Maintenance and Repair of the Premises.

11.1.1 Tenant, at its sole cost and expense, shall maintain and keep the
Premises, all improvements thereon, and all appurtenances thereto, including but
not limited to sidewalks, parking areas, curbs, roads, driveways, lighting
standards, landscaping, sewers, water, gas and electrical distribution systems
and facilities, drainage facilities, and all signs, both illuminated and
non-illuminated that are now or hereafter on the Premises, clean and in good and
working condition and in a manner consistent with the Permitted Use (as defined
in Paragraph 6.1 above). Tenant shall make all such repairs, replacements and
improvements including, without limitation, all structural, roof, HVAC,
plumbing, and electrical repairs, replacements and improvements required and
shall keep the same free and clear from all rubbish and debris. All repairs made
by Tenant shall be at least equal in quality to the original work, shall be made
only by a licensed, bonded contractor approved in advance by Landlord; provided,
however, that such contractor need not be bonded or approved by Landlord if the
non-structural alterations, repairs, additions or improvements to be performed
do not exceed Twenty-Five Thousand Dollars ($25,000) in value. Landlord may
impose reasonable restrictions and requirements with respect to such repairs.
Tenant shall not take or omit to take any action, the taking or omission of
which shall cause material waste, damage or injury to the Premises. Tenant shall
indemnify, defend (by legal counsel acceptable to Landlord) and hold harmless
Landlord from and against any and all Claims arising out of the failure of
Tenant or Tenant’s Agents to perform the covenants contained in this paragraph.
“Tenant’s Agents” shall be defined to include Tenant’s officers, employees,
agents, contractors, invitees, customers and subcontractors.

11.1.2 Tenant shall maintain the lines designating the parking spaces in good
condition and paint the same as often as may be necessary, so that they are
easily discernable at all times; resurface the parking areas as necessary to
maintain it in good condition; paint any exterior portions of the Building as
necessary to maintain them in good condition; maintain the roof in good
condition; and to take all reasonable precautions to insure that the drainage
facilities of the roof are not clogged and are in good operable condition at all
times.

11.1.3 Tenant shall at all times during the term of this Lease, and at Tenant’s
expense, maintain the exterior of the Building, the parking areas, landscaping,
drainage systems, sprinklers and all other portions of the Premises visible from
the surrounding streets in a commercially reasonable condition, and shall
maintain attractive screens, barricades or enclosures around any waste or
storage areas.

11.1.4 Tenant hereby waives any applicable law, statute, or ordinance relating
to a Landlord’s duty to maintain the Premises in a tenantable condition, and all
other rights of Tenant under any law, statute or ordinance now or hereafter in
effect authorizing Tenant to make repairs at Landlord’s expense.

11.1.5 There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Premises, or in or to improvements, fixtures, equipment and personal property
therein.

11.2 Landlord’s Right to Maintain. During the Lease Term, except as expressly
provided in the Lease, Landlord shall not be required to maintain or make any
repairs or replacements of any nature or description whatsoever to the Premises.
Tenant hereby expressly waives the right to make repairs at the expense of
Landlord as provided for in any statute or law in effect at the time of
execution of this Lease, or in any other statute or law which hereafter may be
enacted. Notwithstanding the foregoing, if Tenant shall fail, after reasonable
notice (being at least thirty (30) days), to maintain or to commence and
thereafter to proceed with diligence to make any repair or replacement required
of it pursuant to the terms of this Lease, Landlord, without being under any
obligation to do so and without thereby waiving such Default, may so maintain or
make such repair or replacement and may charge Tenant for the cost thereof. Any
expense reasonably incurred by Landlord in connection with the making of such
repairs may be billed by Landlord to Tenant monthly, or immediately, at
Landlord’s option, and shall be due and payable within ten (10) days after such
billing, or at Landlord’s option, may be deducted from the Security Deposit.

11.3 Landlord’s Right of Entry for Repairs. Landlord and Landlord’s agents shall
have the right to enter upon the Premises, or any part thereof, for the purpose
of performing any repairs or maintenance Landlord is permitted or required to
make pursuant to this Lease, and of ascertaining the condition of the Premises
or whether Tenant is observing and performing Tenant’s obligations hereunder,
all without unreasonable interference from Tenant or Tenant’s Agents. Except for
emergency maintenance or repairs, the right of entry contained in this paragraph
shall be exercisable at reasonable times, at reasonable hours and on reasonable
notice.

11.4 INTENTIONALLY OMITTED.

12. INTENTIONALLY OMITTED.

13. FIXTURES AND PERSONAL PROPERTY.

13.1 Removal of Fixtures. Except as provided in Paragraphs 9.1.8 or 13.2 herein,
Tenant shall not remove any fixtures belonging to Landlord from the Premises
without Landlord’s prior written consent (not to be unreasonably withheld,
conditioned or delayed); provided, however, Tenant shall have the right to sell
or dispose of any existing building machinery, equipment or fixtures subject to
this Lease which may have become obsolete or unfit for use or which are no
longer useful, necessary or profitable in the conduct of Tenant’s business, so
long as (i) the Premises retain its primary use consistent with the Permitted
Use, and (ii) Tenant shall have substituted or promptly shall substitute for the
property so removed from the Premises other building machinery, equipment or
fixtures not necessarily of the same character but at least of equal quality in
the performance of the particular function in question as that of the property
so removed unless, in Tenant’s reasonable opinion, the property so removed was
performing an obsolete function and replacement thereof is not necessary or
appropriate to maintain the operation or character of the Premises or its
overall value without impairment. Tenant shall give Landlord written notice of
each material fixture removed by Tenant. All built-ins and fixtures installed in
or attached to the Premises by Tenant must be new or like new when so installed
or attached.

13.2 Trade Fixtures and Personal Property. Any trade fixtures, equipment, stock,
inventory, machines (other than HVAC or other built-in machines or machinery, as
provided in Paragraph 9.1.8), signs and other personal property of Tenant not
permanently affixed to the Premises (“Tenant’s Equipment”) shall remain the
property of Tenant. Landlord agrees that Tenant shall have the right, at any
time, and from time to time, to remove any and all of Tenant’s Equipment which
it may have stored or installed in the Premises. Tenant, at its sole cost and
expense, immediately shall repair any damage occasioned to the Premises by
reason of the removal of Tenant’s Equipment and, upon the last day of the Lease
Term or upon earlier termination of this Lease, shall leave the Premises in a
neat and clean condition, free of debris, and in as good a condition as that
existing on the Lease Commencement Date, reasonable wear and tear excepted, with
all HVAC and other Building systems in good and operable condition.

13.3 Taxes on Trade Fixtures and Personal Property. Tenant shall pay before
delinquency all taxes, assessments, license fees and public charges levied,
assessed or imposed upon its business operation, as well as upon its trade
fixtures, leasehold improvements (including, but not limited to, those Tenant is
allowed or required to make in accordance with the provisions of this Lease),
merchandise and other personal property in, on or upon the Premises. If any such
items of property are assessed together with property owned by Landlord, then,
and in such event, such assessment shall be equitably divided between Landlord
and Tenant.

13.4 Ownership of Tenant’s Equipment. All Tenant’s Equipment shall be and remain
the property of Tenant during the Lease Term. Tenant shall bear all costs and
expenses incurred in installing, removing, storing or disposing of Tenant’s
Equipment pursuant to this paragraph and Paragraph 27 and shall repair at its
expense all damage to the Premises caused by the installation and removal
thereof, whether effectuated by Tenant or Landlord (as provided in
Paragraph 27).

14. TENANT’S COVENANT. Tenant covenants and agrees that as to its leasehold
estate and use and occupancy of the Premises, Tenant and all persons in
possession or holding under Tenant shall conform to and shall not violate any
Applicable Law.

15. INDEMNITY — WAIVER OF SUBROGATION.

15.1 Indemnification. Tenant shall indemnify, defend, and hold Landlord and its
agents, employees, directors, officers, managers, members, partners, affiliates,
independent contractors, and property managers (collectively, “Landlord’s
Agents” or “Agents”) harmless from and against any and all claims, demands,
liability, loss or damage, whether for injury to or death of persons or damage
to real or personal property, arising out of or in connection with the Premises,
Tenant’s use of the Premises, any activity, work, or other thing done,
permitted, or suffered by Tenant in or about the Building, or arising from any
reason or cause whatsoever in connection with the use or occupancy of the
Premises by any party during the term of this Lease. This indemnification by
Tenant shall include indemnity for the acts or omissions of Landlord and
Landlord’s Agents, unless caused solely by the willful act or gross negligence
of the Landlord or its Agents. Tenant shall further indemnify, defend, and hold
Landlord and Landlord’s Agents harmless against and from any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
act or negligence of Tenant or any officer, agent, employee, guest, or invitee
of Tenant, and from and against all costs, attorneys’ fees, expenses, and
liabilities incurred as a result of any such claim or any action or proceeding
brought thereon. In any case, action, or proceeding brought against Landlord or
Landlord’s Agents by reason of any such claim, Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel satisfactory to
Landlord. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons in, upon, or about
the Premises from any cause arising prior to the later of the termination of
this Lease or the date Tenant is no longer in possession of the Premises (except
for such damage or injury caused by Landlord’s or its Agents’ willful misconduct
or gross negligence), and Tenant hereby waives all claims in respect thereof
against Landlord and Landlord’s Agents. Tenant’s obligation to indemnify under
this paragraph shall include reasonable attorneys’ fees, investigation costs,
and other reasonable costs, expenses, and liabilities incurred by Landlord and
Landlord’s Agents. If the ability of Tenant to use the Premises or the Building
is interrupted for any reason, Landlord and Landlord’s Agents shall not be
liable to Tenant for any loss or damages occasioned by such loss of use, except
to the extent such loss or damages is caused solely by Landlord’s or its Agents’
willful misconduct or gross negligence.

15.2 Limitation on Landlord Liability. Neither Landlord nor Landlord’s Agents
shall be liable for loss or damage to any property by theft or otherwise, or for
any injury to or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water, or rain which may leak from any
part of the Building or from the pipes, appliances, or plumbing works therein or
from the roof, street, or subsurface or from any other place resulting from
dampness or any other cause whatsoever, unless caused by or due solely to the
gross negligence or intentional acts of Landlord or Landlord’s Agents. Except as
otherwise provided herein or unless caused by or due solely to the gross
negligence or intentional acts of Landlord or Landlord’s Agents, neither
Landlord nor Landlord’s Agents, shall be liable for interference with the light
or other rights or loss of business by Tenant, nor shall Landlord or Landlord’s
Agents be liable for any latent defect in the Premises or in the Building.
Tenant shall give prompt notice to Landlord in case of fire or accidents in the
Premises or in the Building or of defects therein or in the fixtures or
equipment belonging to Landlord.

15.3 Waiver of Subrogation. Landlord and Tenant hereby waive any rights each may
have against the other on account of any loss or damage occasioned to Landlord
or Tenant, as the case may be, their respective property or the Premises, caused
by or resulting from risks insured against under any policies carried by the
parties; provided, however, that this paragraph shall be inapplicable if it
would have the effect, but only to the extent that it would have the effect, of
invalidating any insurance coverage of Landlord or Tenant. To the extent
available, the parties shall cause each insurance policy obtained by it
hereunder to provide a waiver of subrogation. Tenant’s insurer shall either
waive subrogation rights against Landlord or, if Tenant’s insurance company does
not waive the right of subrogation against Landlord and its insurance company,
Tenant shall (a) maintain during the Lease Term fire and commercial liability
coverage with respect to the Premises, and (b) pay to Landlord upon demand
Landlord’s cost incurred in securing fire and commercial liability insurance
protecting Landlord upon the destruction of Tenant’s property.

16. INSURANCE.

16.1 Property Insurance. During the Lease Term, Tenant shall keep and maintain,
or cause to be kept and maintained, at Tenant’s sole cost and expense, a policy
or policies of insurance on the Premises insuring the same against loss or
damage by the following risks: fire and extended coverage, vandalism, malicious
mischief, plate glass and sprinkler leakage (if sprinklers are required in the
Building under applicable building code provisions, or are installed by Tenant
whether or not there is such a requirement) in amounts at all times sufficient
to prevent Landlord or Tenant from becoming a co-insurer under the terms of the
applicable policies, but in any event in an amount payable there-under not less
than Full Replacement Value of the Premises. The term “Full Replacement Value”
shall mean actual replacement cost, including changes required by new building
codes or ordinances (exclusive of the cost of excavation, foundations and
footings). Such insurance shall show, as a loss payee in respect of the
Premises, Landlord, Tenant and any Lender required to be named pursuant to its
mortgage documents, as their interests may appear.

16.2 Commercial Liability Insurance. During the Lease Term, Tenant shall keep
and maintain, or cause to be kept and maintained, at Tenant’s sole cost and
expense, a policy or policies of commercial general public liability insurance,
showing, as an additional insured in respect of the Premises, Landlord, Tenant,
any management company retained by Landlord to manage the Premises, any ground
lessor and any mortgagee of Landlord required to be named pursuant to its
mortgage documents. Such policy shall insure against any and all Claims for
injuries to persons, loss of life and damage to property occurring upon, in or
about the Premises (including coverage for liability caused by independent
contractors of Tenant or Subtenant working in or about the Premises), with
minimum coverage in an amount not less than Five Million Dollars ($5,000,000)
(inclusive of general liability, commercial liability, and umbrella/excess
liability coverage) combined single limit with respect to all bodily injury,
death or property damage in any one accident or occurrence. In the event of a
Claim relating to the Premises, the amount of any deductible or self-insured
retention and/or any award in excess of the policy limits shall be the sole
responsibility of Tenant. The insurance shall include (i) personal injury
insurance with endorsement deleting the employee liability exclusions, and
employee liability insurance, (ii) a broad form contractual liability
endorsement insuring Tenant’s indemnity obligation under Paragraph 15.1, (iii) a
products liability coverage endorsement, (iv) a boiler and machinery liability
endorsement, and (v) a products completed operations coverage endorsement.

16.3 Other Insurance.

16.3.1 In addition to all other insurance required to be carried by Tenant,
Tenant, throughout the Lease Term, shall provide and keep in force at Tenant’s
sole cost and expense:

(a) Such further insurance against such other hazards and risks and in such
amounts as the ground lessor or the holder of any mortgage or deed of trust lien
may require under to the terms of such liens;

(b) Rental value insurance with respect to the Premises, covering risk of loss
of rental due to the occurrence of any of the hazards described above in
Paragraph 16.1, in an amount not less than the aggregate requirements for the
period of eighteen (18) months following the occurrence of the casualty for Rent
and premiums on the insurance required to be carried pursuant to this
Paragraph 16;

(c) Worker’s Compensation insurance to the full extent required under the law of
the State of Maryland;

(d) Insurance on Tenant’s Equipment, personal property and other contents in, on
or about the Premises insuring against loss or damage by all risks referred to
in Paragraph 16.1 in amounts equal to ninety percent (90%) of their full
replacement value;

(e) During any period of construction in the Premises and any other
construction, Builder’s All Risk Insurance with Completed Operations Coverage;
and

(f) Other insurance required by Landlord, including, without limitation,
terrorism, flood, earthquake and environmental remediation, in types and amounts
consistent with commercially reasonable practice.

16.4 Insurers; Primary Insurance. All policies of insurance provided for herein
shall be on an occurrence basis (except for product coverage, which is on a
claims-made basis) and shall be issued by insurance companies with a general
policy holder’s rating of not less than A- and a financial rating of not less
than Class XII as rated in the most current available “Best’s” Insurance
Reports. Such insurance companies shall be qualified to do business in the State
of Maryland. All such policies shall be issued in the name of Tenant, with
Landlord, any ground lessor and Lender (or its successors and assigns) listed as
additional insureds (or, in the case of property damage policies, as loss
payees), and shall be for the mutual and joint benefit and protection of
Landlord, Tenant, any ground lessor and Landlord’s mortgagee or beneficiary. All
commercial liability and property damage policies shall contain a provision that
Landlord, although named as an insured or loss payee, as the case may be,
nevertheless shall be entitled to recovery under said policies for any loss
occasioned to it, its servants, agents and employees by reason of the negligence
of Tenant. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance must contain a provision that the
company writing said policy will give to Landlord ten (10) days notice in
writing in advance of any cancellation or lapse or the effective date of any
reduction in the amounts of insurance. All commercial liability, property damage
and other casualty policies shall be written as primary policies, not
contributing with and not in excess of coverage that Landlord may carry.

16.5 Blanket Policy. Notwithstanding anything to the contrary contained within
this Paragraph 16, Tenant’s obligations to carry the insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant; provided, however, that
Landlord, any ground lessor and Lender shall be named as an additional insured
thereunder as their interests appear, the coverage afforded Landlord will not be
reduced or diminished by reason of the use of such blanket policy of insurance,
and the requirements set forth herein are otherwise satisfied.

16.6 Deductibles. The deductible amounts, if any, with respect to all insurance,
which Tenant is required to maintain hereunder, shall not exceed Twenty-five
Thousand Dollars ($25,000) per claim or occurrence or, in the case of product
liability insurance, shall not exceed One Hundred Thousand Dollars ($100,000)
per claim or occurrence. The amount of the deductibles, if any, within this
limitation shall be a business decision by Tenant; under no circumstances shall
Landlord be required to reimburse Tenant for the amount of any deductible
incurred by Tenant in connection with any insured event, even if the event
resulting in the claim was caused or contributed to by Landlord’s or Landlord’s
Agents’ gross negligence or willful misconduct.

16.7 Certificates. Upon the execution and delivery of this Lease and thereafter
not less than thirty (30) days prior to the expiration dates of the expiring
policies theretofore maintained, Tenant shall deliver to Landlord certificates
of insurance with respect to the policies of insurance required by this Lease.

16.8 No Separate Insurance. Tenant shall not take out separate insurance with
respect to the Premises, concurrent in form or contributing in the event of loss
with that required to be furnished by Tenant under this Lease, unless Landlord,
and such other persons required to be named as insureds as provided in this
Lease, are also included therein as named insureds, respectively, with loss
payable as provided in this Lease. Tenant immediately shall notify Landlord of
the taking out of any such separate insurance and shall deliver a certificate or
certificates therefor to Landlord.

16.9 Adjustment in the Event of Loss. Except as otherwise provided herein, and
subject to the rights of Lender, all insurance proceeds payable with respect to
any damage or destruction to the Premises (but not with respect to Tenant’s
personal property, it being understood that insurance proceeds allocable to
Tenant’s personal property shall be payable directly to Tenant) shall be payable
to Landlord. If Tenant undertakes to repair said damage in accordance with
Paragraph 17 below, the proceeds shall be made available to Tenant and used to
fund the reconstruction. In all other events, the proceeds shall be the sole
property of Landlord except otherwise expressly provided herein. Tenant shall be
entitled to compromise, adjust or settle, with Landlord’s approval, any and all
claims with respect to the Premises. Each party agrees to execute and deliver to
the other party such releases, endorsements and other instruments as the other
party reasonably may require in order to compromise, adjust or settle any
insurance claim which such other party shall be entitled to compromise, adjust
or settle pursuant to this paragraph and to enable the other party or its
designee to collect such insurance proceeds as are payable in respect of such
claim.

16.10 Proration Upon Termination. If any of the insurance required to be carried
by Tenant hereunder is still in effect at the termination of this Lease,
Landlord may elect to terminate such insurance, or Landlord shall reimburse
Tenant for the pro rata portion of the premium paid by Tenant for such insurance
based upon the number of days remaining unexpired in such insurance.

16.11 Landlord’s Option to Maintain Coverage. Notwithstanding anything to the
contrary in this Paragraph 16, Landlord may, at its election and upon ten
(10) days’ notice to Tenant, keep and maintain any of the insurance policies
required hereunder, the cost of which shall be paid by Tenant as Additional
Rent.

17. DAMAGE OR DESTRUCTION.

17.1 Tenant’s Duty to Rebuild.

17.1.1 If the Premises are damaged or destroyed during the Lease Term, within a
period of ninety (90) days thereafter, Tenant shall commence repair,
reconstruction and restoration of the Premises and prosecute the same diligently
to completion at Tenant’s sole cost and expense whether or not the insurance
proceeds shall be sufficient for the purpose, and Landlord shall make available
to Tenant any insurance proceeds for such repair, reconstruction or restoration
paid out to Landlord by the insurer. This Lease shall continue in full force and
effect, and Tenant’s duty to rebuild shall exist without regard to whether the
damage or destruction is covered by insurance.

17.1.2 Notwithstanding Paragraph 17.1.1 hereof, in the event of a total
destruction of the Premises during the last two (2) years of the Lease Term, or
the last year with respect to any Extension Period, as the case may be, Landlord
and Tenant each shall have the option to terminate this Lease upon giving
written notice to the other of exercise thereof within thirty (30) days after
such destruction, in which case this Lease shall cease and terminate as of the
date of destruction, and provided that, in the event of such termination by
either Landlord or Tenant, Tenant shall pay to Landlord the fair market value of
the Premises less the fair market value of the Land (to the extent such amount
exceeds Landlord’s insurance proceeds received from the destruction). For
purposes of this Paragraph 17.1.2, “total destruction” shall be deemed a damage
or destruction to an extent that the cost of repair is at least fifty percent
(50%) of the then full replacement cost of the Premises as of the date of
destruction.

17.2 Reconstruction. In the event of any reconstruction of the Premises pursuant
to this Paragraph 17, the construction by Tenant shall be subject to, and
conducted in accordance with, the provisions of Paragraph 9 above.

17.3 Termination. In the event of termination pursuant to this Paragraph 17, all
right to compromise, adjust or settle any insurance claim shall be in Landlord,
and all proceeds from Tenant’s insurance shall be disbursed and paid to, and be
the property of, Landlord, except to the extent such proceeds are allocable to
the equipment, fixtures or other personal property of Tenant.

17.4 No Abatement. In the event of repair, reconstruction or restoration as
herein provided, the Monthly Rent, which Tenant is required to pay to Landlord
under this Lease, shall not be abated. Tenant shall continue the operation of
its business on the Premises during any such period to the extent reasonably
practicable from the standpoint of prudent business management, and the
obligation hereunder to pay Additional Rent shall remain in full force and
effect. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises, Tenant’s
personal property or any inconvenience or annoyance occasioned by such damage,
repair, reconstruction or restoration. Tenant hereby waives any statutory or
common law rights of termination or abatement of rent, which may arise by reason
of any partial or total destruction of the Premises.

18. ASSIGNMENT AND SUBLETTING.

18.1 No Assignment. Tenant shall neither voluntarily nor by operation of law
assign, sell, encumber, pledge or otherwise transfer all or any part of Tenant’s
leasehold estate hereunder, or permit any other person (excepting Tenant’s
agents and employees) to occupy the Premises or any portion thereof, without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Consent by Landlord to one or more assignments
of this Lease or to one or more sublettings of the Premises shall not constitute
a waiver of Landlord’s right to require consent to any subsequent assignment,
subletting or other transfer. If Tenant is a corporation, unincorporated
association or partnership, the transfer, assignment or hypothecation of any
stock or interest in such corporation, association or partnership in the
aggregate in excess of twenty-five percent (25%) of all outstanding stock or
interests, or liquidation thereof, shall be deemed an assignment within the
meaning and provisions of this paragraph; provided, however, the transfer,
assignment or hypothecation of any stock in a corporation or partnership which
is a reporting company under the Securities Exchange Act of 1934, as amended,
shall not be deemed an assignment within the meaning and provisions of this
paragraph. The sale of all or substantially all of the assets of Tenant, or the
assignment of the Lease to an entity into which Tenant is merged or with which
Tenant is consolidated, shall be deemed an assignment within the meanings and
provisions of this paragraph, unless the successor entity has a net worth equal
to or greater than Tenant’s net worth immediately prior to the transfer. Tenant
shall reimburse Landlord for all of Landlord’s reasonable costs and attorneys’
fees incurred in conjunction with the processing and documentation of any
required consent to assignment, subletting, transfer, change of ownership or
hypothecation of this Lease or Tenant’s interest in and to the Premises.
Notwithstanding the foregoing, Tenant shall have the right, without the consent
of Landlord, to assign its rights and obligations pursuant to this Lease to a
parent, subsidiary or affiliate, provided that Tenant remains obligated under
the Lease. For purposes of this Paragraph, the term “subsidiary” shall mean and
refer to any subsidiary of Tenant in which Tenant owns fifty percent (50%) or
more of the voting stock of such subsidiary. For purposes of this Paragraph, the
term “affiliate” shall mean and refer to any entity in which Tenant or parent of
Tenant owns fifty percent (50%) or more of the voting stock or ownership
interest of such entity.

18.2 Consent Required. Landlord’s consent to any assignment, sale, encumbrance,
pledge or other transfer shall not be unreasonably withheld, conditioned or
delayed. It shall not be unreasonable for Landlord to base its determination as
to whether consent will be granted in any specific instance on, without
limitation, the following factors: (a) whether the transferee’s use of the
Premises will be compatible with the provisions of this Lease; (b) the financial
capacity of the transferee; (c) the business reputation of the transferee;
(d) the quality and type of the business operations of the transferee; and
(e) the business experience of the proposed transferee. This list of factors is
not intended to be exclusive, and Landlord may rely on such other reasonable
basis for judgment as may apply from time to time.

18.3 Procedure to Obtain Consent. If Tenant desires at any time to assign this
Lease or to sublet the Premises or any portions thereof, it first shall notify
Landlord of its desire to do so and shall submit in writing to Landlord (i) the
name and legal composition of the proposed subtenant or assignee; (ii) the
nature of the proposed subtenant’s or assignee’s business to be carried on in
the Premises; (iii) the terms and provisions of the proposed sublease or
assignment and all transfer documents relating to the proposed transfer; and
(iv) such reasonable business and financial information as Landlord may request
concerning the proposed subtenant or assignee. Any request for Landlord’s
approval of a sublease or assignment shall be accompanied with a check in the
amount of $2,000.00 for the cost of review and preparation, including reasonable
attorneys’ fees, of any documents relating to such proposed transfer. Landlord
shall notify Tenant of its approval or disapproval of any such request within
ten (10) business days of receipt of the foregoing information and payment.
Landlord’s failure to respond within such ten (10) business day period shall be
deemed approval by Landlord. The provisions and conditions of any proposed
sublease or assignment must not be inconsistent with any provision of this
Lease, and must address all matters contained in this Lease. In addition, the
transferee must expressly assume all of the obligations of Tenant under this
Lease. Notwithstanding the assumption of the obligations of this Lease by the
transferee, no subletting or assignment, even with the consent of Landlord,
shall relieve Tenant of its continuing obligation to pay the rent and perform
all the other obligations to be performed by Tenant hereunder. The obligations
and liability of Tenant hereunder shall continue notwithstanding the fact that
Landlord may accept rent and other performance from the transferee. The
acceptance of rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
assignment or subletting.

18.4 Advertising. In no event shall Tenant display on or about the Premises any
signs for the purpose of advertising the Premises for assignment, subletting or
other transfer of rights, without Landlord’s prior written consent.

18.5 Writing Required. Each permitted assignment or sublease shall be
consummated by an instrument in writing executed by the transferor and
transferee in form satisfactory to Landlord. Each assignee and subtenant shall
agree in writing for the benefit of the Landlord herein to assume all
obligations of Tenant hereunder, including the payment of all amounts due or to
become due under this Lease directly to the Landlord. One executed copy of such
written instrument shall be delivered to the Landlord.

18.6 Transfer Premiums. If Tenant assigns or sublets its rights under this
Lease, Tenant shall pay to Landlord as Additional Rent, after Tenant has
recovered any relevant leasing commissions, costs of tenant improvements and
other expenses of the assignment or sublease, fifty percent (50%) of such excess
consideration due and payable to Tenant from said assignment or sublease to the
extent said consideration exceeds the Rent or a pro rata portion of the Rent, in
the event only a portion of the Premises is sublet.

19. NO ENCUMBRANCE. Without Landlord’s prior written consent, Tenant shall not
mortgage, encumber or hypothecate its interest in this Lease, the Premises or
the Building, and any attempt by Tenant to do so shall be a default hereunder,
and at Landlord’s option, shall terminate this Lease.

20. HAZARDOUS MATERIALS.

20.1 Hazardous Materials. Tenant shall not use, store, dispose of or permit to
remain on the Premises, the Building, the Land, or any adjacent property other
than in the normal course of its business and in compliance with all applicable
laws, any solid, liquid or gaseous matter or any combination thereof, which is
or may become, hazardous, toxic or radioactive including, but not limited to,
any substance, gas, or waste, which is included in the definition of “hazardous
substance,” “toxic substance,” “hazardous waste,” or “toxic waste” under any
federal, state, or local law, ordinance, or regulation, including any material
which, if discharged, leaked or emitted or permitted to be discharged, leaked or
emitted into the atmosphere, the ground or any body of water, does or may
(i) pollute or contaminate the same, or (ii) adversely affect (A) the health or
safety of persons, whether on the Premises or anywhere else, (B) the condition,
use or enjoyment of the Premises or anywhere else, or (C) the Premises, the
Building or any of the improvements thereon (all of the foregoing collectively
referred to herein as “Hazardous Materials”).

20.2 Testing. At reasonable times and upon reasonable prior notice, prior to the
expiration or earlier termination of the Lease Term, Landlord shall have the
right to conduct (a) hazardous material and waste investigation(s) of the
Premises and (b) if Landlord has reasonable cause to believe that any
contamination exists on, in, under, or around the Building or the Premises, such
other tests of the Premises and the Building as Landlord may deem necessary or
desirable to demonstrate whether contamination has occurred as a result of
Tenant’s use of the Premises. Tenant shall be solely responsible for and shall
defend, indemnify and hold the Landlord, its Agents and contractors harmless
from and against any and all Claims, arising out of or in connection with any
removal, clean up, restoration and materials required hereunder to return the
Premises and any other property of whatever nature to their condition existing
prior to the time of any such contamination, except for Claims caused by
Landlord’s or its Agents’ gross negligence or willful misconduct. Tenant shall
pay for the reasonable cost of the investigations and other tests of the
Premises.

20.3 Duty to Dispose. Tenant shall not keep any trash, garbage, waste or other
refuse on the Premises except in sanitary containers and shall regularly and
frequently remove the same from the Premises. Tenant shall keep all
incinerators, containers or other equipment used for the storage or disposal of
such matter in a clean and sanitary condition. Tenant shall properly dispose of
all sanitary sewage and shall not use the sewage disposal system of the Building
(i) for the disposal of anything except sanitary sewage, or (ii) for disposal of
sewage in excess of the lesser of the amount (A) reasonably contemplated by the
uses permitted under this Lease, or (B) permitted by any governmental entity.

20.4 Hazardous Materials Laws. Tenant, at Tenant’s own cost and expense, shall
comply with all existing and any hereinafter enacted federal, state or local
laws pertaining to or governing Hazardous Materials laws. Tenant, at Tenant’s
own cost and expense, shall make all submissions to, provide all information to
and comply with all applicable requirements of any appropriate governmental
authority (“Authority”) under all federal, state or local laws pertaining to or
governing Hazardous Materials. In particular, Tenant shall comply with all laws
relating to the storage, use and disposal of Hazardous Materials. Should any
Authority require that a clean up or remediation plan be prepared or that a
clean up or any other remediation action be undertaken because of any spills or
discharges of Hazardous Materials at the Premises or on the Premises or any
adjacent property that occur during the Lease Term or after expiration of the
Lease Term as a result of Tenant’s use of the Premises, then Tenant, at Tenant’s
own expense, shall prepare and submit the required plans and financial
assurances and carry out the approved plans. At no expense to Landlord, Tenant
promptly shall provide all information requested by Landlord for preparation of
affidavits required by Landlord or for Landlord’s own information, to determine
the applicability of the Hazardous Materials laws to the Premises and shall
execute affidavits promptly when requested to so by Landlord.

20.5 Tenant Indemnification. Tenant shall indemnify, defend and hold harmless
Landlord and Landlord’s Agents from and against (i) Claims in connection with or
arising out of any release, spill or discharge of Hazardous Materials due to,
contributed to or caused by the activities of Tenant, Tenant’s Agents, third
parties who have trespassed on the Premises during the Lease Term or parties in
contractual relationship with Tenant or any of them; and (ii) all Claims arising
out of Tenant’s failure to provide all information, make all submissions and
take all steps required by any Authority, under any federal, state or local laws
pertaining to or governing Hazardous Materials laws or any other environmental
law. Tenant’s obligations and liabilities under this paragraph shall survive the
expiration or earlier termination of this Lease. Without limiting the foregoing,
if the release, spill, leakage, or discharge of any Hazardous Materials on or in
the Premises or the Building or any adjacent property, caused or permitted by
Tenant results in any contamination of the Premises or the Building or any
adjacent property, Tenant shall promptly take all actions at its sole expense as
are necessary to return the Premises or the Building or any adjacent property,
to the condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld, delayed or conditioned so long as such actions
would not potentially have any material adverse long-term or short-term effect
on the Premises or the Building. Notwithstanding the foregoing, the
indemnification herein shall not apply to the initial introduction of Hazardous
Materials on or to the Premises by anyone other than the Tenant from and after
the date that Tenant is neither the “Tenant” hereunder nor in possession of the
Premises (“Tenant Relinquishment Date”).

20.6 Obligation to Remediate Upon Expiration of Lease. Tenant shall surrender
the Premises at the expiration or earlier termination of this Lease free of any
Hazardous Materials or contamination and free and clear of all judgments, liens,
licenses, restrictions or encumbrances relating thereto and, at its own cost and
expense, shall repair all damage and clean up or perform any remedial action
necessary relating to any Hazardous Materials or contamination caused by
Tenant’s operation. Tenant, at its sole cost and expense, shall, following
Landlord’s request, remove any alterations or improvements that are contaminated
or contain Hazardous Materials.

21. CONDEMNATION.

21.1 Termination of Lease. If the Premises or any portion thereof are Taken
under the power of eminent domain, or sold by Landlord under the threat of the
exercise of such power, this Lease shall terminate as to the part so Taken as of
the date that the condemning authority takes possession. This Lease shall remain
in full force and effect with respect to the remaining portion of the Premises.
If more than fifty percent (50%) of the square footage of the Building is taken
or sold under such threat, Tenant may terminate this Lease as of the date that
the condemning authority takes possession by delivery of written notice of such
election within twenty (20) days after such party has been notified of the
Taking or, in the absence thereof, within twenty (20) days after the condemning
authority shall have taken possession. Notwithstanding the foregoing, Tenant’s
right to terminate this Lease under the preceding sentence is contingent upon
all leasehold mortgages (if any) of Tenant being paid in full.

21.2 Rent Reduction; Tenant’s Obligation To Repair. If this Lease is not
terminated by Landlord or Tenant, it shall remain in full force and effect as to
the portion of the Premises remaining; provided, however, that the Monthly Rent
shall be reduced by the proportion that the floor area of the Building taken
bears to the original floor area of the Building. In such event Tenant, at
Tenant’s sole cost and expense, but subject to the availability of condemnation
proceeds therefor, shall restore the Premises to a complete unit of like quality
and character, except as to size, as existed prior to the date on which the
condemning authority took possession.

21.3 Award. All awards for the Taking of any part of the Premises or proceeds
from the sale made under the threat of the exercise of the power of eminent
domain (other than the portions of such award expressly attributed by the
governmental authority to the diminution in value of the leasehold estate which
portion, subject to the rights of any ground lessor, shall be the property of
Tenant) shall be the property of Landlord, whether made for the Taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any award that is made for damage to Tenant’s trade fixtures and removable
personal property, to a portion of the award necessary to restore the Premises
as provided in Paragraph 21.2 above, and to compensation for its moving and
relocation expenses.

22. DEFAULT PROVISIONS.

22.1 Events of Default. The occurrence of any of the following shall constitute
a default hereunder (“Default”):

22.1.1 The failure of Tenant to pay or cause to be paid when past due, within
five (5) days after written notice, any Rent, monies or other charge required by
this Lease to be paid by Tenant;

22.1.2 The failure of Tenant, within thirty (30) days after notice, to do or
cause to be done any act required by this Lease, or the failure to observe and
perform any other provision of this Lease to be observed or performed by Tenant,
other than payment of Rent, monies or charges required by this Lease. If a cure
cannot be made within thirty (30) days, Tenant shall have an additional
reasonable amount of time necessary to complete the cure using its diligent and
best efforts. Notwithstanding the foregoing, if any such failure on the part of
Tenant affects the health or safety of others, or would result in the
destruction of property, Tenant shall immediately begin to cure and shall use
its diligent and best efforts in pursuing said cure to completion;

22.1.3 Tenant’s causing or permitting, without the prior written consent of
Landlord, any act for which this Lease requires Landlord’s prior consent, or if
this Lease prohibits such act;

22.1.4 Any act of bankruptcy caused, suffered or permitted by Tenant or, if
Tenant is a partnership, any general partner of Tenant. For purposes of this
Lease, an “act of bankruptcy” shall include the following: (i) any general
assignment or general arrangement for the benefit of creditors; (ii) the filing
of any petition by or against Tenant to have Tenant adjudged a bankrupt, or a
petition for reorganization or arrangement under any law relating to bankruptcy,
unless such petition is filed against Tenant and the same is dismissed within
ninety (90) days; (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease; or (iv) the attachment, execution or other
judicial seizure of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease.

22.1.5 The occurrence of a Default (as such term is or may hereafter be
specifically defined therein and after giving effect to any applicable notice
and cure period) under that certain Amended and Restated Single Tenant Absolute
Net Lease (“Lease”) dated as of December 17, 2004, between Guilford Real Estate
Trust 1998-1, a common law trust, and Tenant.

22.2 Rights of Landlord. Upon the occurrence, and during the continuance, of any
Default, and in addition to any or all other rights or remedies of the Landlord
hereunder or by law, Landlord, without further notice or demand of any kind to
Tenant or any other person, shall have the following rights and remedies:

22.2.1 Landlord may continue this Lease in full force and effect and enforce all
Landlord’s rights and remedies under this Lease, including the right to recover
the Rent as it becomes due and any other amount necessary to compensate Landlord
for all detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which, in the ordinary course of things, would
be likely to result therefrom. Landlord may sue monthly, annually or after such
equal or unequal periods as Landlord desires for such amounts due.

22.2.2 Landlord shall use commercially reasonable efforts to mitigate its
damages. Landlord (whether Landlord elects to continue this Lease in effect or
terminate this Lease and Tenant’s right to possession hereunder) may reenter the
Premises or take possession pursuant to legal proceedings or pursuant to any
notice provided by law, and thereafter collect rent from existing sub-tenants of
the Premises, if any, and(or) relet the Premises, in whole or in part, to third
parties for Tenant’s account at such rent and upon such reasonable conditions
and for such term as Landlord sees fit. Tenant shall pay to Landlord all costs
actually and reasonably incurred in reletting the Premises or improvements
thereon, including, without limitation, broker’s commissions, repairs, expenses
of remodeling required by the reletting and like costs. Landlord may do all
other acts necessary to maintain or preserve the Premises as Landlord deems
reasonable and necessary, including removal of all persons and property, which
property may be removed and stored in a public warehouse or elsewhere at the
cost of and for the account of Tenant. If Landlord is able to so relet, rentals
received by Landlord from such reletting shall be applied in the following
order: (i) to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord; (ii) to the payment of any cost of such reletting; (iii) to
the payment of the cost of any alterations and repairs; (iv) to the payment of
Rent due and unpaid hereunder; (v) to the payment of any obligations of Tenant
under any leasehold mortgage; and (vi) the residue, if any, shall be held by
Landlord and applied in payment of future Rent as the same may become due and
payable hereunder. If reletting results in the actual payment of rentals at less
than the Rent payable during that month by Tenant as required hereunder, Tenant
shall pay such deficiency to Landlord from time to time immediately upon demand
therefor by Landlord.

22.2.3 Landlord, by written notice to Tenant, may terminate this Lease and
Tenant’s right to possession of the Premises. No act by Landlord other than
giving written notice to Tenant shall terminate this Lease. Acts of maintenance,
reletting, or the appointment of a receiver on Landlord’s initiative shall not
terminate this Lease. If Landlord elects to terminate this Lease, Landlord may
recover all of the following:

(a) The worth at the time of award of the unpaid Rent which had been earned at
the time of termination. “Worth at the time of award” shall be computed by
allowing interest to accrue at the Default Rate from the first day a breach
occurs.

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Tenant proves could have been reasonably
avoided. “Worth at the time of award” shall be determined by allowing interest
at the Default Rate from the first day a breach occurs.

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that the Tenant proves could be reasonably avoided. “Worth at the
time of award” shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank situated nearest the Premises at the time of award
plus six percent (6%).

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of events would be likely to result
therefrom including, but not limited to, expenses of reletting, reasonable
attorneys’ fees, costs of alterations and repairs, filing fees and any other
expenses customarily resulting from obtaining possession of Premises and
releasing.

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Maryland law.

22.2.4 If Tenant shall be in Default in the observance or performance of any
term or covenant on Tenant’s part to be observed or performed under this Lease,
Landlord may perform (but is not obligated to do so) the same for the account of
Tenant, and if Landlord makes expenditures or incurs any obligation for the
payment of money thereby, including, but not limited to, attorneys’ fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligations incurred, with interest thereon at the Default Rate, shall be
deemed to be Additional Rent hereunder and shall be paid by Tenant to Landlord
(without offset) immediately upon demand therefor.

22.2.5 Landlord, where permitted by applicable law, may seek to restrain any
breach or threatened breach of any of Tenant’s obligations hereunder and/or may
exercise any and all rights and remedies of a secured party under applicable law
with respect to any property in which Landlord is granted a security interest
under this Lease or otherwise.

22.3 Cumulative Remedies. Any right or remedy of Landlord under this Lease and
any other right or remedy that Landlord may have at law, in equity or otherwise
upon any Default or breach of any of the Tenant’s obligations hereunder shall be
distinct, separate and cumulative rights or remedies and no right or remedy,
whether exercised or not, shall be deemed to be in exclusion of any other.

              22.4   Determining Rent on Default; Waiver; Security Interest.
 
                 
 
           
 
    22.4.1     INTENTIONALLY OMITTED.
 
           

22.4.2 The waiver by Landlord of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition on any subsequent breach by Tenant. The acceptance of Rent hereunder
by Landlord after any such breach shall not be deemed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No covenant, term or condition of this Lease or breach
thereof by Tenant shall be deemed to have been waived by Landlord unless such
waiver is in a writing executed by Landlord.

22.4.3 Tenant hereby grants and assigns to Landlord a security interest in all
accounts, inventory, fixtures, equipment and personal property of Tenant
originating from or hereafter placed in, on or about the Premises to secure each
and every obligation of Tenant under this Lease. Upon demand from Landlord,
Tenant shall execute, acknowledge and deliver such documents or instruments as
reasonably may be required by Landlord to perfect its security interest in the
above described property.

22.5 Curing of Default. Notwithstanding any other provision of this
Paragraph 22, if an event of Default, other than for the payment of Rent or
other monies owing from Tenant to Landlord hereunder, is of such a nature that
the same cannot be cured upon demand by Landlord as specified in any written
notice relating thereto, then such event of Default shall be deemed to be cured
if Tenant upon such notice shall have commenced to cure such Default and shall
continue thereafter with all due diligence to so cure and does so complete the
same within a reasonable period of time.

22.6 Landlord’s Default. If Landlord shall neglect or fail to perform or observe
any of the covenants, provisions or conditions contained in this Lease on its
part to be performed or observed within thirty (30) days after written notice of
default (or if more than thirty (30) days shall be required because of the
nature of the default, if Landlord shall fail to proceed diligently to cure such
default after written notice thereof), Landlord shall be responsible to Tenant
for any foreseeable and unavoidable damages sustained by Tenant as a result of
Landlord’s breach.

22.7 Tenant’s Right to Perform. If, after such notice to Landlord and Assignee
(as defined in Paragraph 22.9 below), if any, Landlord and Assignee shall fail
to cure such default as provided herein, Tenant shall have the right, but not
the obligation, to cure any such default at Landlord’s sole cost and expense
including in such expenditure all costs and attorneys’ fees incurred to cure
such default or breach of Lease. Tenant shall have no right to terminate this
Lease for any such default by Landlord unless otherwise specifically provided in
this Lease.

22.8 Abatement. Except as expressly otherwise provided herein, Landlord and
Tenant hereby waive the provisions of any statutes, regulations, ordinances, or
court decisions which relate to the abatement of rent or termination of leases
when leased property is damaged or destroyed and agree that such event shall be
exclusively governed by the terms of this Lease.

22.9 Tenant to Notify Mortgagees. If Landlord’s estate in the Premises or any
part thereof is at any time subject to a mortgage or a deed of trust, and if
this Lease or the rentals due from Tenant hereunder are assigned to such
mortgagee, trustee or beneficiary (called an “Assignee” for purposes of this
paragraph 22 only) and if Tenant is given written notice thereof, including the
post office address of such Assignee, Tenant shall give written notice to such
Assignee, specifying the default of Landlord in reasonable detail and affording
such Assignee a reasonable opportunity to render performance for and on behalf
of Landlord. If and when the Assignee has rendered performance on behalf of
Landlord, such default shall be deemed cured.

23. LIMITATION OF LANDLORD’S LIABILITY. If Landlord is in default of this Lease,
and as a consequence, Tenant recovers a money judgment against Landlord, the
judgment shall be satisfied only out of the proceeds of sale received on
execution of the judgment and levy against the right, title, and interest of
Landlord in the Premises, and out of rent or other income from the Premises
receivable by Landlord or out of the consideration received by Landlord from the
sale or other disposition of all or any part of Landlord’s right, title, and
interest in the Premises. Neither Landlord nor Landlord’s Agents shall be
personally liable for any deficiency except to the extent liability is based
upon willful and intentional misconduct. If Landlord is a partnership, joint
venture, or limited liability company, the partners or members of such
partnership or limited liability company, as the case may be, shall not be
personally liable, and no partner or member of Landlord (or of any affiliated
entity) shall be sued or named as a party in any suit or action, or service of
process be made against any partner or member of Landlord (or of any affiliated
entity), except as may be necessary to secure jurisdiction of the partnership,
joint venture, or limited liability company or to the extent liability is caused
by willful and intentional misconduct. If Landlord is a corporation, the
shareholders, directors, officers, employees, and/or agents of such corporation
shall not be personally liable, and no shareholder, director, officer, employee,
or agent of Landlord shall be sued or named as a party in any suit or action, or
service of process be made against any shareholder, director, officer, employee
or agent of Landlord, except as may be necessary to secure jurisdiction of the
corporation. No partner, member, shareholder, director, employee, or agent of
Landlord (or of any affiliated entity) shall be required to answer or otherwise
plead to any service of process and no judgment will be taken or writ of
execution levied against any partner, member shareholder, director, employee, or
agent of Landlord.

24. SUBORDINATION-ATTORNMENT.

24.1 Tenant to Give Evidence of Subordination. Upon written request of Landlord,
or any mortgagee or deed of trust beneficiary, or lessor of Landlord, Tenant in
writing shall subordinate its rights hereunder to the lien of any mortgage or
deed of trust now or hereafter in force against the land and buildings comprised
of the Premises of which the Premises are a part, and upon any building
hereafter placed upon the Premises, and to all advances made or hereafter to be
made upon the security thereof; provided that Tenant obtains a non-disturbance
agreement reasonably acceptable to Tenant from any such mortgagee or deed of
trust beneficiary.

24.2 Attornment. If any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
or to which the Landlord is subject covering the Premises, Tenant shall attorn
to the purchaser or lessor under said lease upon any such foreclosure, sale or
lease termination and recognize such purchaser or lessor as the Landlord under
this Lease; provided, however, that the purchaser or lessor shall acquire and
accept the Premises subject to this Lease.

24.3 Execution of Documents by Tenant. Tenant, upon request of any party in
interest, shall duly execute in recordable form such instruments and
certificates as are necessary to carry out the intent of this Paragraph 24.

25. QUIET POSSESSION. Subject to the provisions and matters referred to in
Paragraph 14 of this Lease, Tenant, upon paying the Rent and performing the
covenants and conditions of this Lease, may quietly have, hold and enjoy the
Premises during the Lease Term.

26. MISCELLANEOUS.

26.1 Captions and Terms. The captions to all paragraphs of this Lease are for
convenience only, are not a part of this Lease, and do not in any way limit or
amplify the terms and provisions of this Lease. The masculine pronoun used
herein shall include the feminine or the neuter as the case may be, and the use
of the singular shall include the plural when appropriate.

26.2 Obligations of Successors. Each of the provisions hereof are to be
construed as covenants and agreements as though the words importing such
covenants and agreements were used in each separate paragraph hereof, and all of
the provisions hereof shall bind and inure to the benefit of the parties hereto,
and their respective heirs, legal representatives, successors and assigns
(subject to any restrictions on assignment).

26.3 No Joint Venture. Nothing contained in this Lease shall be deemed or
construed as creating a partnership, joint venture or any other relationship
between the parties hereto other than Landlord and Tenant according to the
provisions contained herein, or cause Landlord to be responsible in any way for
the debts or obligations of Tenant or any other party.

26.4 Authority of Tenant. If Tenant is a corporation, the persons executing this
Lease on behalf of Tenant hereby covenant and warrant that they have the
authority to enter into this Lease, that Tenant is a corporation in good
standing in the state of its origination, all steps have been taken prior to the
date hereof to qualify Tenant to do business in the State of Maryland, all
franchise and corporate taxes have been paid to date, and that all future forms,
reports, fees and other documents necessary to comply with applicable laws will
be filed when due.

26.5 No Right of Redemption. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future laws in the event of
Tenant being lawfully evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the premises by reason of a Default by Tenant
hereunder.

26.6 Holding Over. If Tenant remains in possession of the Premises (a) after the
expiration of the Lease Term without executing a new lease, or (b) after
Landlord has declared a forfeiture by reason of a Default by Tenant, then such
holding over shall be construed as a tenancy at sufferance from month-to-month,
subject to all the conditions, provisions and obligations of this Lease insofar
as they are applicable to a month-to-month tenancy, except that the Monthly Rent
shall be one hundred twenty-five percent (125%) of the Monthly Rent last due,
payable monthly in advance. Notwithstanding the foregoing, if Tenant fails to
vacate the Premises and fulfill all of its obligations hereunder at the end of
the Lease Term, Tenant also shall be liable for all damages incurred by Landlord
by reason of the latter’s inability to deliver possession of the Premises or any
portion thereof to any other person.

26.7 Brokers. Tenant and Landlord each warrants and represents that it has had
no dealings with any real estate brokers or agents in connection with the
negotiation of this Lease other than Colliers Pinkard and CB Richard Ellis, and
it knows of no other real estate broker or agent who is entitled to a commission
in connection with this Lease. Tenant and Landlord each shall defend, indemnify
and hold the other harmless from and against any and all Claims by any person
for any finder’s fees or brokerage fees incurred as a result of any action by
such indemnifying party.

26.8 Non-Merger. There shall be no merger of this Lease, or of the leasehold
estate created hereby, with the fee estate in and to the Premises by reason of
the fact that this Lease, or the leasehold estate created hereby, or any
interest in either thereof, may be held directly or indirectly by or for the
account of any person who shall own the fee estate in and to the Premises, or
any portion thereof, and no such merger shall occur unless and until all persons
at the time having any interest in the fee estate and all persons having any
interest in this Lease or the leasehold estate, shall join in a written
instrument effecting such merger.

26.9 Recordation of Lease. Neither Landlord nor Tenant shall record this Lease
or any other document relating to this Lease without the prior written consent
of the other party.

26.10 Notices. No notice, request, demand, instruction or other document to be
given hereunder to any party shall be effective for any purpose unless
personally delivered to the person or delivered by reputable overnight courier,
to the addresses set forth in Paragraph 2 above. Notice shall be deemed to have
been given when received, if by personal delivery, or the next business day
after the date of the courier’s receipt of mailing, if by reputable overnight
courier. Notice shall not be deemed given unless and until, under the preceding
sentence, notice shall be deemed given to all addressees to whom notice must be
sent. The addresses and addressees for the purpose of this paragraph may be
changed by giving written notice of such change in the manner herein provided
for giving notice. Unless and until such written notice is received, the last
address and addressee as stated by written notice, or provided herein if no
written notice of change has been sent or received, shall be deemed to continue
in effect for all purposes hereunder.

26.11 Attorneys’ Fees. If any action or proceeding (judicial or nonjudicial) is
commenced to enforce or interpret this Lease, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs, together with all
other costs and fees incurred by it in attempting to enforce the other party’s
obligations and/or to protect its rights under this Lease, whether or not such
action or proceeding proceeds to judgment.

26.12 No Other Agreements. This Lease represents the entire agreement between
the parties hereto and supersedes any and all previous written or oral
agreements or discussions between said parties and any other person or legal
entity concerning the transactions contemplated herein. There are no
representations, warranties or agreements except as specifically set forth in
this Lease or to be set forth in the instruments or other documents delivered or
to be delivered hereunder.

26.13 Amendments. No change in or addition to, or waiver or termination of this
Lease, or any part hereof, shall be valid unless in writing and signed by or on
behalf of the parties hereto.

26.14 No Third Party Benefit. The parties acknowledge and agree that the
provisions of this Lease are for the sole benefit of Landlord and Tenant, and
not for the benefit, directly or indirectly, of any other person or entity,
except as otherwise expressly provided herein.

26.15 Exhibits. Each of the Exhibits attached hereto is hereby incorporated
herein by this reference.

26.16 Severability. If any one or more of the provisions of this Lease are held
to be invalid, illegal or unenforceable in any respect or for any reason, the
validity, legality and enforceability of such provision or provisions in every
other respect and of the remaining provisions of this Lease shall not in any way
be impaired.

26.17 Governing Law/Jurisdiction. This Lease shall, in all respects, be
interpreted, enforced and governed by and under the laws of the State of
Maryland.

26.18 Venue. The parties hereby expressly acknowledge and agree that if an
action is brought with respect to this Lease, sole and proper venue for such
action shall be in the City of Baltimore, State of Maryland.

26.19 Time Time is hereby expressly made of the essence with respect to each and
every term and condition of this Lease.

26.20 Entry By Lessor.

26.20.1 Inspection. Tenant shall permit Landlord and Landlord’s agents to enter
the Premises at all reasonable times after reasonable notice for the purpose of
inspecting the same and for the purpose of exercising any of its other rights or
performing any of its obligations under this Lease.

26.20.2 Sale or Lease of Premises. Landlord may at any time place on or about
the Premises any ordinary “For Sale” signs, and at any time within eighteen
(18) months prior to the expiration of this Lease, place on or about the
Premises any usual or ordinary “For Lease” signs. Landlord may enter the
Premises at reasonable times upon reasonable prior notice and when accompanied
by a representative of Tenant during the Lease Term to show the Premises to
prospective tenants, lenders, investors, or purchasers. In exercising its rights
under this Paragraph 26.20.2, Landlord and Landlord’s invitees shall not
unreasonably interfere with Tenant’s use or occupancy of the Premises, shall
abide by Tenant’s safety practices and, except for true emergencies in which the
health or safety of persons are in immediate danger, when necessary to save the
destruction of significant property or when Landlord has provided reasonable
prior notice (including the timing and scope) of an inspection by a prospective
purchaser, investor, lender or insurer of the Premises, shall not under any
circumstances have access to areas with confidential or proprietary information
related to Tenant’s business.

26.20.3 Waiver. Landlord shall be permitted to enter upon the Premises in
accordance with the terms hereof for any of the purposes stated herein without
any liability to Tenant for any loss of occupation or quiet enjoyment resulting
therefrom, except resulting from Landlord’s or its Agents’ gross negligence or
willful misconduct, and Tenant hereby waives any claim for abatement of rent or
for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment, or any other loss occasioned
thereby.

26.21 Estoppel Certificates. Tenant shall at any time during the Lease Term, but
not more frequently than four times per year, within ten (10) days after written
request from Landlord, execute and deliver to Landlord a statement in writing in
the form of the document attached hereto as Exhibit ”D”, or any reasonable
equivalent requested by Landlord, certifying that this Lease is unmodified and
in full force and effect or, if modified, stating the nature of such
modification. Tenant’s statement shall include such other details as may be
reasonably requested by Landlord. Any such statement may be relied upon
conclusively by any existing or prospective purchaser or lender. Tenant’s
failure to deliver such statements within such time shall be conclusive upon
Tenant that this Lease is in full force and effect, except to the extent any
modification has been represented in writing by Landlord to such prospective
purchaser or lender, that there are no uncured defaults in Landlord’s
performance, and that not more than one month’s rent has been paid in advance.

26.22 No Surrender. Except to the extent expressly provided for herein, no event
or occurrence during the Lease Term, whether foreseen or unforeseen, however
extraordinary, shall permit Tenant to surrender or terminate this Lease or shall
relieve Tenant from any of its obligations hereunder, and Tenant waives any
rights now or hereafter conferred upon it by statute or otherwise, except any
rights set forth herein, to surrender or terminate this Lease or to claim any
abatement or suspension of Rent or other sums payable hereunder on account of
any such event or occurrence.

26.23 Consent of Landlord and Tenant. Whenever Landlord or Tenant is required to
give its consent or approval to any action on the part of the other, such
consent or approval shall not be unreasonably withheld, conditioned or delayed,
unless otherwise expressly provided. In the event of failure to give any such
consent, the other party hereto shall be entitled to specific performance at law
and shall have such other remedies as are reserved to it under this Lease;
provided, however that in no event shall Landlord or Tenant be responsible in
monetary damages for such failure to give consent unless said consent is
withheld maliciously or in bad faith.

26.24 Binding Effect. This Lease shall not be effective until fully executed by
both Landlord and Tenant.

26.25 INTENTIONALLY OMITTED.

26.26 Furnishing of Financial Statements and Tenant’s Representations. To induce
Landlord to enter into this Lease, Tenant agrees, at any time that Tenant is not
required to publicly file such financial statements pursuant to the Securities
Exchange Act of 1934, as amended, or any successor statute, it shall promptly
furnish to Landlord, from time to time, upon Landlord’s written request, the
most recent audited year-end financial statements reflecting Tenant’s current
financial condition. Tenant represents and warrants that all financial
statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects.

26.27 Absolute Net Lease. This Lease shall be deemed and construed to be an
“absolute net lease” and, except as herein expressly provided, the Landlord
shall receive all payment required to be made by Tenant, free from all charges,
assessments, impositions, expenses, deductions of any and every kind or nature
whatsoever. Landlord shall not be required to furnish any services or facilities
or to make any repairs, replacements, or alterations of any kind in or on the
Premises. Tenant shall receive all invoices and bills relative to the Premises
and, except as otherwise provided herein, shall pay for all expenses directly to
the person or company submitting a bill without first having to forward payment
for the expenses to Landlord. Tenant shall at Tenant’s sole cost and expense be
responsible for the management of the Premises, shall maintain the landscaping,
parking lot and shall make all additional repairs and alterations as required to
maintain the property in first class condition.

26.28 Interpretation. This Lease has been negotiated at arm’s length and between
persons sophisticated and knowledgeable in the matters dealt with in this Lease.
In addition, each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Lease against the party that has
drafted it is not applicable and is waived. The provisions of this Lease shall
be interpreted in a reasonable manner to effect the purpose and intent of the
parties to this Lease.

26.29 Waiver of Jury Trial and Counterclaims. THE PARTIES HERETO SHALL AND THEY
HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND OR ANY CLAIM
OF INJURY OR DAMAGE.

27. END OF TERM.

27.1 Surrender of Premises.

27.1.1 Upon the expiration of the Lease Term or earlier termination hereof
through the exercise of any option to terminate this Lease granted herein
(collectively referred to as the “Surrender Date”), title to the Building and
the Premises shall be vested in Landlord. Thereupon, Tenant shall peaceably and
quietly vacate the entire Premises, including the Building (a) in good order,
condition and repair, except for normal wear and tear; and (b) free and clear of
all lettings, occupancies, agreements, easements, encumbrances or other liens
other than those to which this Lease was subject on the Lease Commencement Date
and those caused, created by or consented to in writing by Landlord or otherwise
permitted by the terms hereof.

27.1.2 Notwithstanding the exercise by either party of any option contained
herein to terminate this Lease, any unsatisfied obligations of Tenant accruing
on or prior to the Surrender Date and the indemnification provisions of Tenant
contained in Paragraphs 15.1 and 20.5 shall survive the Surrender Date unless
excused as of the Surrender Date by the provisions elsewhere contained in this
Lease.

27.2 Re-Entry by Landlord. Upon the Surrender Date, Landlord, without further
notice, may enter upon, re-enter, possess and repossess itself of the Premises,
by summary proceedings, ejectment or otherwise, may dispossess and remove Tenant
and all other persons and property from the Premises, and may have, hold and
enjoy the Premises and the right to receive all Rent and other income of and
from the same. As used in this Lease, the words “enter” and “re-enter” are not
restricted to their technical legal meanings.

27.3 Tenant’s Equipment. Any of Tenant’s Equipment (as defined in Paragraph 13.2
above) or other personal property which shall remain on the Premises after the
Surrender Date and the removal of Tenant from the Premises, at the option of
Landlord, may be deemed to have been abandoned by Tenant or any Subtenant and
either may be retained by Landlord as its property or be disposed of, without
accountability, in such manner as Landlord may see fit. However, Landlord also
shall have the right to require Tenant to remove any such equipment or other
personal property at any time after the Surrender Date and the removal of Tenant
from the Premises at Tenant’s own cost and expense and to repair any damage to
the Premises resulting from such removal. From and after the Surrender Date,
Landlord shall not be responsible for any loss or damage occurring to any
property owned by Tenant or any Subtenant.

27.4 Survival. The provisions of this Paragraph 27 shall survive the Surrender
Date.

[SIGNATURES ON FOLLOWING PAGE]

1

WHEREFORE, the parties hereto have executed this Lease effective on the
Effective Date first set forth above.

TENANT: LANDLORD:

         
GUILFORD PHARMACEUTICALS INC.
  BMR-6611 TRIBUTARY STREET LLC,

a Delaware corporation
  a Maryland limited liability company

By: /s/ Asher M. Rubin
       
 
       
Name: Asher M. Rubin
  By: BioMed Realty, L.P.,

—
  its Member

Title: Senior Vice
  By: /s/ Gary A. Kreitzer

President, General Counsel
    —  
and Secretary
  Name: Gary A. Kreitzer

—
  Title: Executive Vice President


2

EXHIBIT “A”

Legal Description

BEING KNOWN AND DESIGNATED as Lot 5, Section 5 as shown on amended subdivision
of Holabird Industrial Park and recorded among the Land Records of Baltimore
City in
Plat Book SEB No. 2959 and 2960.

Tax ID# 26-01-6921-008

TOGETHER with the non-exclusive easement contained in Easement Agreement dated
January 16, 1990 between P. Fred K. Obrecht Management Co. and Crown Royal
Limited
Partnership and recorded among the Land Records of Baltimore City in Liber SEB
No.

2537 folio 113.

3

OMITTED EXHIBIT TO LEASE

Pursuant to Item 601(b)(2) of Regulation S-K promulgated by the Securities and
Exchange Commission (the “Commission”) the exhibit to this Lease identified
below has been omitted. This exhibit will be furnished supplementally to the
Commission upon request.

EXHIBIT “B”
Site Plan

4

EXHIBIT “C”

Acknowledgement of Lease Commencement Date

THIS ACKNOWLEDGEMENT OF LEASE COMMENCEMENT DATE is made as of December 17, 2004,
with reference to that certain that certain Amended and Restated Single Tenant
Absolute Net Lease (“Lease”) dated December 17, 2004, between BMR-6611 Tributary
Street LLC, a Maryland limited liability company (“Landlord”), and Guilford
Pharmaceuticals Inc., a Delaware corporation (“Tenant”), for the Premises
described in the Lease in the Building at 6611 Tributary Street, Baltimore,
Maryland (“Premises”). All capitalized terms used herein without definition
shall have the meaning ascribed to them in the Lease.

The undersigned Tenant hereby confirms the following:

1. That the Tenant accepted possession of the Premises on December 17, 2004, and
acknowledges that the Premises are in good order, condition and repair.

2. That all conditions of the Lease to be performed by Landlord prerequisite to
the full effectiveness of the Lease have been satisfied; and that Landlord has
fulfilled all of its duties of an inducement nature.

3. That in accordance with the provisions of Paragraph 4.1 of the Lease, the
Lease Commencement Date is December 17, 2004, and that, unless extended or
sooner terminated, the Lease Term expires on December 16, 2019.

4. That the Lease is in full force and effect, and that the same (including all
exhibits thereto) represents the entire agreement between Landlord and Tenant
concerning the Premises.

5. That there are no existing defenses which Tenant has against the enforcement
of the Lease by Landlord, and there exist no offsets or credits against rent.

6. That the undersigned Tenant has not made any prior assignment, hypothecation
or pledge of the Lease or of the rents thereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of Rent
Commencement Date as of December 17, 2004.

                 
TENANT:
          LANDLORD:

GUILFORD PHARMACEUTICALS INC.,

  BMR-6611 TRIBUTARY STREET LLC,
a Delaware corporation
          a Maryland limited liability company

By:
    —     By: BioMed Realty, L.P.,

Name:
    —     its Member
Title:
    —          
 
          By: ________________________
 
          Name: Gary A. Kreitzer
 
          Title: Executive Vice President

5

EXHIBIT “D”

Estoppel Certificate

     
To:
  BMR-6611 Tributary Street LLC
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128
Attention: Mr. Alan D. Gold
 
   
 
  BioMed Realty, L.P.
c/o BioMed Realty Trust, Inc.
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128
 
   
Re:
  6611 Tributary Street
Baltimore, Maryland (the “Property”)
 
   
 
  Premises at Property: 6611 Tributary Street (the “Premises”)

The undersigned tenant (the “Tenant”) hereby certifies to you as follows:



  1.   Tenant is a tenant at the Property under a lease (the “Lease”) dated
   for the Premises; the Lease has not been cancelled, modified, assigned,
extended or amended except as follows:    , and there are no other agreements,
written or oral, affecting or relating to Tenant’s lease of the Premises or any
other space at the Property. The lease term expires on    .



  2.   Tenant took possession of the Premises, currently consisting of    square
feet, on    and commenced to pay rent on    . The Tenant has full possession of
the Premises, has not assigned the Lease or sublet any part of the Premises and
does not hold the Premises under an assignment or sublease, except:    .



  3.   All base rent, rent escalations and additional rent under the Lease has
been paid through    . There is no prepaid rent, except $   , and the amount of
security deposit is $   [in cash] [in the form of a letter of credit]. Tenant
currently has no right to any future rent abatement under the Lease.

4. Base rent is currently payable in the amount of $  per month.



  5.   Tenant is currently paying estimated payments of additional rent of
$  per month on account of real estate taxes, insurance, management fees and
common area maintenance expenses.

6. The Tenant has full possession of the Premises, has not assigned the Lease or
sublet any part of the Premises and does not hold the Premises under an
assignment or sublease, except    .

7. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant, except    , and all
allowances to be paid to Tenant, including allowances for tenant improvements,
moving expenses or other items, have been paid.

8. The Lease is in full force and effect, free from default and free from any
event which could become a default under the Lease and Tenant has no claims
against the landlord or offsets or defenses against rent, and there are no
disputes with the landlord. Tenant is not currently entitled to any rent
abatement.

9. The Tenant has received no notice of prior sale, transfer or assignment,
hypothecation or pledge of the Lease or of the rents payable thereunder, except
   .



  10.   The Tenant has the following expansion rights or options for the
Property:    

11. The Tenant has no rights or options to purchase the Property.

12. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored, or disposed of by or on behalf of the Tenant on the Premises in
violation of any environmental laws.

The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that    is relying on this Estoppel Certificate and that the
undersigned will be bound by this Estoppel Certificate. The statements contained
herein may be relied upon by    , and any mortgagee of the Property and their
respective successors and assigns.

Dated this    day of    ,    .

GUILFORD PHARMACEUTICALS INC.

By:    

Name:    

Title:    

6